                              Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 1 of 159


Debtor Name               Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                         20-33922

                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                   amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                           Unknown



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                         $82,161.21



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                        $82,161.21




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                $200,528,365.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                               $0.00



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +     $6,465,090.90




         4.   Total liabilities .........................................................................................................................................       $206,993,455.90
              Lines 2 + 3a + 3b
                           Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 2 of 159
Debtor Name            Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33922
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand



 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number

   3.1       See Attached Exhibit AB3                                                                                                          $82,161.21


 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                              $82,161.21
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




 6.      Does the debtor have any deposits or prepayments?




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 3 of 159


Debtor Benevis, LLC                                                                                     Case Number (if known) 20-33922


          No. Go to Part 3.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 7.   Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit




 8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
      Description, including name of holder of prepayment




 9.   Total of Part 2
      Add lines 7 through 8. Copy the total to line 81.


Part 3:      Accounts Receivable




 10. Does the debtor have any accounts receivable?


          No. Go to Part 4.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                -                                   =
                                          face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                   -                                   =
                                          face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 2
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 4 of 159


Debtor Benevis, LLC                                                                                Case Number (if known) 20-33922


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:




 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last     Net book value of                  Valuation method         Current value of
                                                 physical inventory   debtor's interest                  used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 5 of 159


Debtor Benevis, LLC                                                                                Case Number (if known) 20-33922




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valution method used   Current value of
                                                                       debtor's interest                 for current value      debtor's interest
 28. Crops - either planted of harvested




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                              Page 4
                      Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 6 of 159


Debtor Benevis, LLC                                                                                Case Number (if known) 20-33922


29. Farm animals
    Examples: Livestock, poultry, farm-raised fish




30. Farm machinery and equipment
    (Other than titled motor vehicles)




31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
    Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.




    Is any of the debtor's property stored at the cooperative?


        No.

        Yes.




35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.      Book Value $                            Valuation Method                         Current Value $



36. Is a depreciation schedule available for any of the property listed in Part 6?


        No.

        Yes.




 Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                          Page 5
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 7 of 159


Debtor Benevis, LLC                                                                                        Case Number (if known) 20-33922




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture




 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 8 of 159


Debtor Benevis, LLC                                                                                Case Number (if known) 20-33922


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 9 of 159


Debtor Benevis, LLC                                                                                      Case Number (if known) 20-33922


 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property
   55.1   See Attached Exhibit AB55                                                                                                           Unknown



                                                                                                                                                 Unknown
 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 8
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 10 of 159


Debtor Benevis, LLC                                                                                 Case Number (if known) 20-33922


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites




 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property




 65. Goodwill




 66. Total of Part 10.
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 11 of 159


Debtor Benevis, LLC                                                                                       Case Number (if known) 20-33922


 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)

                                                                                      -                                 =

                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)




 73. Interests in insurance policies or annuities




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 10
                    Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 12 of 159


Debtor Benevis, LLC                                                                              Case Number (if known) 20-33922


74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




     Nature of claim
     Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




     Nature of claim
     Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
    Examples: Season tickets, country club membership




78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 11
                     Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 13 of 159


Debtor Benevis, LLC                                                                                                             Case Number (if known) 20-33922

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                            $82,161.21


   81. Deposits and prepayments.          Copy line 9, Part 2.


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


                                                                                                                                                                            Unknown
   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.



   91. Total. Add lines 80 through 90 for each column.                                    91a.                      $82,161.21           + 91b.                             $Unknown



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................         $82,161.21




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 12
Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 14 of 159




    SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                     PART 1, QUESTION 3

CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL
            BROKERAGE ACCOUNTS
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 15 of 159


Benevis LLC
Case No. 20‐33922
SOAL AB3. Checking, savings, money market, or financial brokerage accounts


               Name of Institution                                  Type of Account                     Last 4 Digits of Account Holder     Current value of debtor's interest
     Bank of America                         Master                                                                                  4327                                 $0.00
     Bank of America                         Operating                                                                               4365                                 $0.00
     Bank of America                         Payroll                                                                                 4346                                 $0.00
     Bank of America                         Checking (Business Development )                                                        3148                            $10,485.43
     Bank of America                         Checking (Marketing)                                                                    2223                            $19,821.57
     Bank of America                         Checking (Accounts Receivable)                                                          3303                            $16,198.01
     Bank of America                         Checking (Credentialing)                                                                1475                            $17,173.75
     Bank of America                         Captive Series Cell                                                                     5374                             $1,412.53
     Bank of America                         Payroll & Depository (Accounts Receivable)                                              0425                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        3663                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        0444                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        1101                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        1106                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        1120                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        5203                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        5185                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        7613                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        7762                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        3930                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        6062                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        7730                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        7735                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        5962                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        3279                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        8589                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        8914                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        8896                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        5900                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        2457                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                        1399                             $1,783.97
     Bank of America                         Depository (Accounts Receivable)                                                        1292                             $3,242.54
     Bank of America                         Depository (Accounts Receivable)                                                        2523                             $2,268.19
     Bank of America                         Depository (Accounts Receivable)                                                        9898                             $2,159.57
     Bank of America                         Depository (Accounts Receivable)                                                        9940                             $2,321.61
     Bank of America                         Depository (Accounts Receivable)                                                        0681                             $5,294.04

                                     Total                                                                                                                           $82,161.21




                                                                                          Page 1 of 1
Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 16 of 159




    SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                    PART 9, QUESTION 55

ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR
LAND WHICH THE DEBTOR OWNS OR IN WHICH THE
           DEBTOR HAS AN INTEREST
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 17 of 159


Benevis, LLC
Case No. 20‐33922
SOAL AB 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                                                            Nature and extent of       Net book value of
                                                                                             debtor's interest in   debtor's interest (where   Valuation method used   Current value of
     Description of property                       Location of property                          property                  available)             for current value    debtor's interest
     Corporate Office          1090 Northchase Pkwy STE 150, Marietta GA                    Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1000 No. Midkiff Rd.                                         Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1004 N Texas Blvd                                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1021 West 5th Avenue, Gary, IN                               Real Property Lease      Unknown                           Book            Unknown
     Dental Office             105 Myrtle St, New Britain CT                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1058 N. Irish Rd., Davison MI                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             10642 Deerbrook Drive, Knoxville TN                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1070 St. James Avenue Suite D, Springfield MA                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1096 Revere Beach Pkwy, Chelsea MA                           Real Property Lease      Unknown                           Book            Unknown
     Dental Office             110 Conston Avenue, Christiansburg VA                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1100 Lowes Boulevard                                         Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1121 Broad Street                                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1147 University Blvd E, Takoma Park MD                       Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1194 Big Bethel Road, Hampton VA                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1211 West Broadway                                           Real Property Lease      Unknown                           Book            Unknown
     Dental Office             124 West MLKing Jr. Dr., Hinesville GA                       Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1301 East Highway 83, McAllen TX                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1301 Winchester Road                                         Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1350 Chestnut Street, Orangeburg SC                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             137 Hathaway Road, New Bedford MA                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1386 Gray Highway, Macon GA                                  Real Property Lease      Unknown                           Book            Unknown
     Dental Office             14346 Warwick Boulevard                                      Real Property Lease      Unknown                           Book            Unknown
     Dental Office             144 Boston Ave, Bridgeport CT                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1531 Maryland Avenue, Washington DC                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1536 Eisenhower Parkway, Macon GA                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             15401 Dix Toledo Rd., Southgate, MI                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1580 Wesel Blvd.                                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1601 Walton Drive, Waco TX                                   Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1613 W. County Road                                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1631 Gordon Highway #22, Augusta GA                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1708 Manhattan Blvd. Suite C, Harvey LA                      Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1756 Candler Road, Decatur GA                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1800 Fort Harrison Road, Terre Haute IN                      Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1840 N Lee Trevino Drive                                     Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1852 Bluffton Road, Fort Wayne IN                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1888 Main Street                                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1900 N. Broadway                                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1923 Marsha Sharp Freeway, Ste. 103, Lubbock TX              Real Property Lease      Unknown                           Book            Unknown
     Dental Office             1932 E Southeast Loop 323, Tyler TX                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2001 NE Evangeline Thruway                                   Real Property Lease      Unknown                           Book            Unknown
     Dental Office             201 Towne Dr, Elizabethtown KY                               Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2025 S Pleasant Valley, Winchester VA                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2030 West Baseline Rd. Shops A                               Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2035-2037 SE 29th St., Topeka KS                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2103 East Walnut Avenue, Dalton GA                           Real Property Lease      Unknown                           Book            Unknown
     Dental Office             21177 State Highway 249, Houston TX                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2127 East Victory Dr., Savannah GA                           Real Property Lease      Unknown                           Book            Unknown
     Dental Office             213 E. Expressway 83, Mission, TX                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2165 Cunningham Drive, Hampton VA                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             217 South Street, Holyoke MA                                 Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2181 Washington Street                                       Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2200 S W S Young Dr, Killeen TX                              Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2210 Bell Street, Amarillo TX                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2222 Clearview Pkwy, Metairie LA                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             2248 E. 53rd Street, Indianapolis IN                         Real Property Lease      Unknown                           Book            Unknown



                                                                                       Page 1 of 3
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 18 of 159


Benevis, LLC
Case No. 20‐33922
SOAL AB 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                                                             Nature and extent of       Net book value of
                                                                                              debtor's interest in   debtor's interest (where   Valuation method used   Current value of
     Description of property                       Location of property                           property                  available)             for current value    debtor's interest
     Dental Office             2316 S Zapata Hwy, Laredo TX                                 Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2338 East Little Creek Road, Norfolk VA                      Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2349 Cherry Road, Rock Hill SC                               Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2364 South Loop West, Houston TX                             Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2383 West 24th Street, Suite 120, Yuma, AZ                   Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2400 Bellevue Rd. #24, Dublin GA                             Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2400 Richmond Road                                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2429 Frederick Avenue, Baltimore MD                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2539 Judson Road, Longview TX                                Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2542 Prince William Parkway                                  Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2650 Beach Blvd, Biloxi MS                                   Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2706 Ryan Street, Lake Charles LA                            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             280 Merrimack St.                                            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2820 Louisville Avenue                                       Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2900 South Cobb Drive                                        Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2903 50th Street, Lubbock TX                                 Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2916 North US Highway 75, Suite 900-A, Sherman TX            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             2990 South Sixth Avenue, Tucson AZ                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3 K Mart Plaza, Greenville SC                                Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3057 Gentilly Blvd, New Orleans LA                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3063 S. John Redditt Dr., Lufkin TX                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3111 South Texas Avenue, Bryan TX                            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3112 North Main Street, Anderson SC                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3218 North Grimes St., Hobbs NM                              Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3227 West Blue Ridge Drive, Greenville SC                    Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3455 Government Street, Baton Rouge LA                       Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3510 Bardstown Road, Louisville KY                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3533 Plank Rd, Fredericksburg VA                             Real Property Lease       Unknown                           Book            Unknown
     Dental Office             365 Lowes Drive, Danville VA                                 Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3658 East Street, Indianapolis IN                            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3701 S. Main Street, Elkhart IN                              Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3711 Gregory Street, Wichita Falls TX                        Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3719 Jewella Avenue, Shreveport LA                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3720 Hardy Street, Suite #23, Hattiesburg MS                 Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3824 Mechanicsville Pike, Unit 12, Richmond VA               Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3840 Aldine Mail Rt., Houston TX                             Real Property Lease       Unknown                           Book            Unknown
     Dental Office             3850 S. New Braunfels Avenue Suite 101, San Antonio TX       Real Property Lease       Unknown                           Book            Unknown
     Dental Office             400 Diamond Avenue East, Evansville IN                       Real Property Lease       Unknown                           Book            Unknown
     Dental Office             400 S. Thornton Ave, Dalton GA                               Real Property Lease       Unknown                           Book            Unknown
     Dental Office             400 Southpark Boulevard                                      Real Property Lease       Unknown                           Book            Unknown
     Dental Office             401 South Gloster Street, Tupelo MS                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4030 Lawrenceville Highway                                   Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4054 Buford Highway NE, Atlanta GA                           Real Property Lease       Unknown                           Book            Unknown
     Dental Office             406 North Fruitland Blvd, Salisbury MD                       Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4072 Victory Boulevard, Portsmouth VA                        Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4173 Patterson Avenue, Baltimore MD                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             41781 Garfield Rd., Clinton Township, MI                     Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4239 Holland Road                                            Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4301 Suite A State Avenue, Kansas City KS                    Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4315 Commerce Drive STE 310, LaFayette IN                    Real Property Lease       Unknown                           Book            Unknown
     Dental Office             432 South Bibb Avenue                                        Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4400 Dorchester Road                                         Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4403 Sherwood Way, San Angelo TX                             Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4458 Jonesboro Road, Forest Park GA                          Real Property Lease       Unknown                           Book            Unknown
     Dental Office             4463 North State Street, Jackson MS                          Real Property Lease       Unknown                           Book            Unknown



                                                                                        Page 2 of 3
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 19 of 159


Benevis, LLC
Case No. 20‐33922
SOAL AB 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                                                            Nature and extent of       Net book value of
                                                                                             debtor's interest in   debtor's interest (where   Valuation method used   Current value of
     Description of property                       Location of property                          property                  available)             for current value    debtor's interest
     Dental Office             4519 Wooddruff Road, Suite 10, Columbus GA                   Real Property Lease      Unknown                           Book            Unknown
     Dental Office             4722 N Southside Plaza                                       Real Property Lease      Unknown                           Book            Unknown
     Dental Office             4754 South 14th Street, Abilene TX                           Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5002 Airport Rd.                                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5130 Fairbanks Dr., El Paso TX                               Real Property Lease      Unknown                           Book            Unknown
     Dental Office             529 North Valley Mills Drive, Waco TX                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             531 Elm Street, New Haven CT                                 Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5341 Antoine Drive, Houston, TX                              Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5422 Forest Drive                                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             544 Southbridge St. Ste #1, Worcester, MA                    Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5495 Old National Highway, Atlanta GA                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5504 E. 22nd Street                                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5601 Bandera Road, Leon Valley TX                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5700 Ritchie Hwy, Brooklyn MD                                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             5900 E Virginia Beach Blvd Ste 70, Norfolk VA                Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6 Westside Shopping Center, Gretna LA                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6065 Montana Avenue, Suites B-5, El Paso TX                  Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6084 Sam Snead Highway, Hot Springs VA                       Real Property Lease      Unknown                           Book            Unknown
     Dental Office             615 Zaragosa Road                                            Real Property Lease      Unknown                           Book            Unknown
     Dental Office             625 N Carrier Parkway, Grand Prairie TX                      Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6471 Marlboro Pike, District Heights MD                      Real Property Lease      Unknown                           Book            Unknown
     Dental Office             651 Highway 28BYP, Anderson, SC                              Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6537 Arlington Blvd, Falls Church VA                         Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6667 Vernon Woods Dr.                                        Real Property Lease      Unknown                           Book            Unknown
     Dental Office             6910 Mesa Street                                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             710 Estes Drive                                              Real Property Lease      Unknown                           Book            Unknown
     Dental Office             715 Crescent Street, Brockton MA                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             724 West Main St. Suite 316, Lewisville, TX                  Real Property Lease      Unknown                           Book            Unknown
     Dental Office             728 Wolcott Street, Waterbury CT                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             7839 Eastern Avenue                                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             8000 Research Forest Dr.                                     Real Property Lease      Unknown                           Book            Unknown
     Dental Office             8252 Rockville Rd., Indianapolis, IN                         Real Property Lease      Unknown                           Book            Unknown
     Dental Office             8301 Indianapolis Blvd, Highland IN                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             837 Seminole Rd. Suite 1, Norton Shores MI                   Real Property Lease      Unknown                           Book            Unknown
     Dental Office             9018 Mansfield Rd, Shreveport LA                             Real Property Lease      Unknown                           Book            Unknown
     Dental Office             933 Pleasant Street                                          Real Property Lease      Unknown                           Book            Unknown
     Dental Office             989 Ellis Avenue, Jackson MS                                 Real Property Lease      Unknown                           Book            Unknown
     Dental Office             9972 East Washington St., Indianapolis, IN                   Real Property Lease      Unknown                           Book            Unknown




                                                                                       Page 3 of 3
                         Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 20 of 159
Debtor Name            Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                  20-33922                                                                                                               Check if this is an
                                                                                                                                                                amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                   12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one                                     Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                            Do not deduct the        that supports this
                                                                                                                                          value of collateral      claim

2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      BMO HARRIS BANK, NA                                              ALL ASSETS OF THE DEBTOR
                                                                                                                                              $65,494,168.68               UNKNOWN
      Creditor's mailing address
      112 W MONROE ST
      CHICAGO, IL 60604
                                                                       Describe the lien

                                                                        Term Loan and Revolver - UCC-1
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   5333
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                           Contingent
                                                                           Unliquidated
          BMO Harris Bank, NA and New Mountain Capital
          Group, LLC are pari passu                                        Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      DELL FINANICAL SERVICES                                          LEASED ASSETS UNDER AN AGREEMENT
                                                                                                                                                 UNKNOWN                   UNKNOWN
      Creditor's mailing address
      P.O. BOX 29071
      GLENDALE, CA 91209-9071
                                                                       Describe the lien


      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   7340
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                   $200,528,365.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                   1 of 2
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 21 of 159
Debtor Name           Benevis, LLC                                                                                       Case number (if known): 20-33922


 Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                      Amount of Claim          Value of collateral
  previous page.                                                                                                                       Do not deduct the        that supports this
                                                                                                                                       value of collateral      claim

2.3   Creditor's name                                                  Describe debtor's property that is subject to a lien
      NEW MOUNTAIN CAPITAL GROUP, LLC                                  ALL ASSETS OF THE DEBTOR
                                                                                                                                            $135,034,196.32             UNKNOWN
      Creditor's mailing address
      787 7TH AVE, 48TH FL
      NEW YORK, NY 10019
                                                                       Describe the lien

                                                                        Term Loan - By Agreement
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   7033
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines   2.1

2.4   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WASHINGTON CORNER LP                                             ALL INVENTORY, EQUIPMENT AND FIXTURE AT
                                                                       WASHINGTON CORNER SHOPPING CENTER                                        UNKNOWN                 UNKNOWN
      Creditor's mailing address
      C/O BROADBENT COMPANY
      117 EAST WASHINGTON ST, STE 300
      INDIANAPOLIS, IN 46204
                                                                       Describe the lien

      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                      2 of 2
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 22 of 159
Debtor Name            Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):            20-33922                                                                                           Check if this is an
                                                                                                                                      amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                           12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.     If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address         As of the petition filing date, the claim is:   $___________
                                                                                                                  #Name?                 $___________
                                                                                                                                               #Name?

                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                            Basis for the claim:
       Date or dates debt was incurred

                                                            Is the claim subject to offset?
       Last 4 digits of account
       number                                                    No
                                                                 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 23 of 159
Debtor Name            Benevis, LLC                                                                  Case number (if known): 20-33922

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                      Amount of claim

3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $13,438.40
         1058 N IRISH RD, LLC
         6615 PISA COURT                                                        Contingent
         ROCHESTER HILLS, MI 48306
                                                                                Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $17,885.00
         1708 MANHATTAN, LLC
         C/O JACK STUMPF AND ASSOCIATES, INC                                    Contingent
         1700 CENTRAL BLVD
         HARVEY, LA 70058
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $27,306.24
         2900 SOUTH COBB DRIVE, LLC
         902 MARIETTA HWY S-300                                                 Contingent
         BOX 102
         ROSWELL, GA 30075
                                                                                Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $80,723.99
         ACADIA CRESCENT PLAZA LLC
         411 THEODORE FREMD AVE, STE 300                                        Contingent
         RYE, NY 10580
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 24 of 159
Debtor Name            Benevis, LLC                                                                 Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                      Amount of claim


3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $22,753.28
         ACF LAKEWOOD 11, LLC
         12411 VENTURA BLVD                                                     Contingent
         STUDIO CITY, CA 91604
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $48,057.69
         AMERICAN PROPERTIES COMPANY, LP
         499 GLOSTER CREEK VILLAGE, SUITE F9                                    Contingent
         TUPELO, MS 38801
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $46,117.14
         ATHENS RE, LTD
         110 HABERSHAM DRIVE SUITE 122                                          Contingent
         FAYETTEVILLE, GA 30214
                                                                                Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $50,545.66
         AUBURNDALE MONROE LP
         5485 BELTLINE ROAD, SUITE 115                                          Contingent
         DALLAS, TX 75254
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 25 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $57,446.64
         B-Y WESTERN VALLEY, LTD
         4629 MACRO DRIVE                                                   Contingent
         SAN ANTONIO, TX 78218
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $9,411.60
         BARNES GOODYEAR ENTERPRISES
         1608 N STATE HWY 161                                               Contingent
         GRAND PRAIRIE, TX 75050
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $55,047.52
         BARRETT FAMILY PARTNERSHIP LLC
         1515 ABUTMENT ROAD                                                 Contingent
         DALTON, GA 30722
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $58,524.00
         BC WOOD INVESTMENT FUND I, LLC
         1020 INDUSTRY ROAD, SUITE 40                                       Contingent
         LEXINGTON, KY 40505
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            4 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 26 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12,387.82
         BDC PROPERTIES/CONSTRUCTION INC
         5000 OVERTON PLAZA, SUITE 300                                      Contingent
         FORT WORTH, TX 76109
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $41,754.89
         BELVEDERE STATION, LLC
         162 NORTH MAIN ST SUITE 5                                          Contingent
         FLORIDA, NY 10921
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $53,074.95
         BRC RUSSELLVILLE, LLC
         2967 GRANDVIEW AVE                                                 Contingent
         ATLANTA, GA 30305
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $36,061.73
         BRC WESTERN SQUARE LLC
         2967 GRANDVIEW AVE                                                 Contingent
         ATLANTA, GA 30305
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            5 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 27 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                     Amount of claim


3.17     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $34,689.65
         BRENTWOOD PLAZA HOLDINGS, LLC
         85-A MILL STREET SUITE 100                                            Contingent
         ROSWELL, GA 30075
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.18     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                    Unknown
         BRITTANY RICHARDS (MADDISYN HICKS)
         ADDRESS REDACTED                                                   X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.19     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $57,318.59
         BROADWAY PROPERTIES LLC
         9802 BUNSEN WAY                                                       Contingent
         LOUISVILLE, KY 40299
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.20     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $43,458.34
         BRUCE REMLER, LLC
         P.O. BOX 13471                                                        Contingent
         SAVANNAH, GA 31416
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 28 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.21     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  UNKNOWN
         C PAUL HARRISON
         1111 NORTHSHORE DR, STE P 195                                   X Contingent
         KNOXVILLE, TN 37915
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.22     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $34,312.50
         CAFUA REALTY TRUST XXV, LLC
         280 MERRIMACK ST                                                   Contingent
         METHUEN, MA 01844
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.23     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $28,088.14
         CALIFORNIA CROSSING, LLC
         49 WEST 37TH STREET 9TH FLOOR                                      Contingent
         NEW YORK, NY 10018-6257
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.24     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $15,085.95
         CALX, LTD
         2330 HOLMES RD                                                     Contingent
         HOUSTON, TX 77051
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 29 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $31,402.88
         CENTRAL SOUTHWEST TEXAS DEVELOPMENT LLC
         5000 OVERTON PLAZA SUITE 300                                         Contingent
         FORT WORTH, TX 76109
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $54,293.32
         CENTRO HERITAGE SPRADLIN FARM LLC
         162 NORTH MAIN ST SUITE 5                                            Contingent
         FLORIDA, NY 10921
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    Unknown
         CHARLOTTE LEWARK
         ADDRESS REDACTED                                                  X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $49,514.87
         CHURCH STREET INC
         P.O. BOX 2567                                                        Contingent
         GREENVILLE, SC 29602
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            8 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 30 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.29     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    Unknown
         CLEARVIEW PALMS
         DAVID M KERTH, ESQ                                              X Contingent
         445 N BLVD STE 800
         BATON ROUGE, LA 70802
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.30     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  UNKNOWN
         CLEARVIEW PALMS
         270 COMMERCE DR                                                 X Contingent
         ROCHESTER, NY 14623
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.31     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $43,987.07
         CLEARVIEW PALMS SHOPPING
         CTR NEW ORLEANS, LA LP                                             Contingent
         P.O. BOX 93070
         ROCHESTER, NY 14692
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.32     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $37,500.00
         CLINTON HOLDINGS, LLC
         C/O DAVID TISDALE                                                  Contingent
         5657 WEST MAPLE RD
         WEST BLOOMFIELD, MI 48322
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            9 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 31 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.33     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $44,889.35
         COLAPARCHEE PARTNERS LLC
         4124 ARKWRIGHT ROAD, SUITE 1                                       Contingent
         MACON, GA 31210
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.34     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $49,386.50
         COLISEUM CORNER LIMITED PARTNERSHIP
         11100 WEST BROAD STREET                                            Contingent
         GLEN ALLEN, VA 23060
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.35     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $18,750.00
         COMMUNITY HEALTHNET INC
         1021 WEST 5TH AVENUE                                               Contingent
         GARY, IN 46402
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.36     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,840.42
         CONCORD MALL PROPERTIES, LTD
         C/O CIII ASSET MANAGEMENT, LLC                                     Contingent
         5221 N O'CONNOR BLVD, SUITE 800
         IRVING, TX 75039
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            10 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 32 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.37     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $71,617.25
         CORAL NEW HAVEN ASSOCIATES II, LLC
         230 EDGEWOOD AVE                                                      Contingent
         NEW HAVEN, CT 06511
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.38     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $72,539.36
         DDR SOUTHEAST VALLEY PARK, LLC
         C/O COLLIERS INTERNATIONAL                                            Contingent
         8601 ROBERT FULTON DR , SUITE 220
         COLUMBIA, MD 21046
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.39     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 Unknown
         DEPT OF HEALTH AND HUMAN SERVICES
         OFFICE OF THE INSPECTOR GENERAL                                    X Contingent
         7900 OAK LANE, SUITE 200
         MIAMI LAKES , FL 33016
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.40     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $71,330.03
         DIAKON LUTHERAN SOCIAL MINISTRIES
         C/O COMMUNITY REALTY COMPANY, INC                                     Contingent
         11161 NEW HAMPSHIRE AVE SUITE 200
         SILVER SPRING, MD 20904
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            11 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 33 of 159
Debtor Name            Benevis, LLC                                                                   Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                     Amount of claim


3.41     Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $72,350.11
         DONALD H D’AMOUR AND CHARLES L D’AMOUR
         ADDRESS REDACTED                                                         Contingent
                                                                                  Unliquidated
                                                                                  Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.42     Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $17,810.56
         EAST FOREST PLAZA II, LLC
         C/O GRUBB & ELLIS/WILSON KIBLER                                          Contingent
         1111 LAUREL STREET
         COLUMBIA, SC 29201
                                                                                  Unliquidated
                                                                               X Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.43     Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $30,000.85
         ECN PROPERTIES VII, LTD
         C/O HCI GENERAL CONTRACTORS                                              Contingent
         2001 N LAMAR ST SUITE 200
         DALLAS, TX 75202-1736
                                                                                  Unliquidated
                                                                               X Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.44     Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $59,567.95
         EDGEWATER RETAIL PARTNERS I, LP
         C/O PRIME FINANCE PARTNERS                                               Contingent
         233 NORTH MICHIGAN AVENUE, SUITE 1915
         CHICAGO, IL 60601
                                                                                  Unliquidated
                                                                               X Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                            12 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 34 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.45     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $27,408.00
         EP SIMANA, LP
         C/O MIMCO                                                          Contingent
         6500 MONTANA
         EL PASO, TX 79925
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.46     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         ERIC LIVESAY ( EMILY LIVESAY)
         C/O JOHN FISHWICK, ESQ                                          X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.47     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         ERIC LIVESAY, EMILY LIVESAY
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.48     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $54,900.00
         FAIR OAKS COMMONS, LLC
         48 EAST OLD COUNTRY RD, STE 203                                    Contingent
         MINEOLA, NY 11501
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            13 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 35 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.49     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $36,800.86
         FAV REAL ESTATE VENTURE, LP
         C/O MOSELEY COMMERCIAL REAL ESTATE                                    Contingent
         4309 CENTER STREET
         HOUSTON, TX 77007
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.50     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $40,434.00
         FOSTER PARK PROPERTIES, INC
         70 NE LOOP 410 SUITE 185                                              Contingent
         SAN ANTONIO, TX 78216
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.51     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $56,624.78
         FRANK FORTE, FR AND MICHAEL L ROTTENBERG
         TRUSTEES OF THE WALTER DIENER RESIDUARY TRUST                         Contingent
         6231 LEESBURG PIKE SUITE 100
         FALLS CHURCH, VA 22044
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.52     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $42,851.00
         GARY MEHAN/G M PROPERTIES
         2006 AVONDALE STREET                                                  Contingent
         WICHITA FALLS, TX 76308
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            14 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 36 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.53     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $54,230.00
         GATEWAY PROPERTIES, LTD
         4002 21ST STREET                                                      Contingent
         LUBBOCK, TX 79410
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.54     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $9,848.51
         GBR CEDAR LANE LIMITED LIABILITY COMPANY
         3 MANHATTANVILLE ROAD                                                 Contingent
         PURCHASE, NY 10577
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.55     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $48,271.65
         GC&A CENTRAL MALL PARTNERS, LP
         C/O KOHAN INVESTMENT GROUP                                            Contingent
         1010 NORTHERN BOULEVARD, SUITE 212
         GREAT NECK, NY 11021
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.56     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $58,578.94
         GENTILLY, LLC
         P.O. BOX 311240                                                       Contingent
         2501 OAK RUN PKWY
         NEW BRAUNFELS, TX 78132
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            15 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 37 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.57     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $63,789.65
         GEORGE T ABDOW AND RONALD J ABDOW
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.58     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         GEORGETTE WELCH
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.59     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $53,388.06
         GFS REALTY LLC
         P.O. BOX 202                                                       Contingent
         MANAKIN SABOT, VA 23103
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.60     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $41,584.79
         GGIA II LIMITED
         C/O T-GROUP PROPERTIES LLC                                         Contingent
         9434 VISCOUNT, SUITE 155
         EL PASO, TX 79925
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            16 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 38 of 159
Debtor Name            Benevis, LLC                                                                 Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $4,774.40
         GHL, LLC
         C/O SKYLINE SEVEN REAL ESTATE, LLC                                     Contingent
         5825 GLENRIDGE DRIVE, BLDG 1, SUITE 206
         ATLANTA, GA 30328
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $24,484.49
         GJ MOUNTAIN, LLC
         2398 E CAMELBACK RD, STE 550                                           Contingent
         PHOENIX, AZ 85016
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:              $212,077.64
         GLASSRATNER MGMT. & REALTY ADVISORS, LLC
         C/O CROSSGATE PARNTERS                                                 Contingent
         7320 MCGINNIS FERRY RD
         SUWANNEE, GA 30024
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $59,660.06
         GROVE PARK PROPERTY, LLC
         C/O WHEELER REAL ESTATE, LLC RIVERSEDGE NORTH                          Contingent
         2529 VIRGINIA BEACH BLVD SUITE 200
         VIRGINIA BEACH, VA 23452
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            17 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 39 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.65     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,567.57
         HAROLD S SILBER DDS PC
         1111 NORTHSHORE DR, STE S-700                                      Contingent
         KNOXVILLE, TN 37919
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.66     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $51,171.14
         HE BUTT STORE PROPERTY COMPANY NO ONE
         646 S MAIN                                                         Contingent
         SAN ANTONIO, TX 78204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.67     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $49,210.00
         HEB GROCERY COMPANY, LP
         646 S MAIN                                                         Contingent
         SAN ANTONIO, TX 78204
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.68     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $54,094.68
         HEBCO DEVELOPMENT INC
         P.O. BOX 839955                                                    Contingent
         SAN ANTONIO, TX 78283
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            18 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 40 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.69     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $64,161.12
         HIGHLAND PLAZA IMPROVEMENTS, LLC
         C/O MID-AMERICA ASSET MGMT                                          Contingent
         ONE PARKVIEW PLAZA, 9TH FL
         OAKBROOK TERRACE, IL 60181
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.70     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         HILDA AVILES
         C/O JONATHAN SMITH, ESQ                                          X Contingent
         3834 AUSTELL RD SW, STE A
         MARIETTA, GA 30008
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.71     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         HILDA AVILES
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.72     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $25,123.32
         HOPPENSTEIN PROPERTIES, INC
         P O BOX 207                                                         Contingent
         WACO, TX 76703
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            19 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 41 of 159
Debtor Name            Benevis, LLC                                                                 Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $32,485.74
         HSMEP CAPROCK, LP
         C/O TEXAS 1ST COMMERCIAL PROPERTY MANAGEMENT, LLC                      Contingent
         2009 PORTERFIELD WAY , STE P
         UPLAND, CA 91786
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $5,256.40
         HWY 23, LLC
         817 BOCAGE LANE                                                        Contingent
         MANDEVILLE, LA 70471
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $32,441.26
         INLAND MID-ATLANTIC MANAGEMENT, LLC
         C/O COLLIERS INTERNATIONAL                                             Contingent
         P.O. BOX 13470
         RICHMOND, VA 23225
                                                                                Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $59,951.23
         INTERSTATE VILLAGE JOINT VENTURE
         C/O FIMC                                                               Contingent
         1619 S TYLER
         AMARILLO, TX 79102
                                                                                Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     REAL ESTATE LEASE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            20 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 42 of 159
Debtor Name            Benevis, LLC                                                                  Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.77     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $80,517.77
         JANAF SHOPPING CENTER LLC
         P.O. BOX 714775                                                         Contingent
         CINCINNATI, OH 45271-4775
                                                                                 Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      REAL ESTATE LEASE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.78     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 Unknown
         JASON ELLIOTT
         C/O JOHN FISHWICK, ESQ                                               X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.79     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               UNKNOWN
         JASON ELLIOTT
         ADDRESS REDACTED                                                     X Contingent
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      PENDING LITIGATION



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.80     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $47,667.93
         JDN REAL ESTATE – WEST LAFAYETTE, LP
         10689 N PENNSYLVANIA ST, STE 100                                        Contingent
         INDIANAPOLIS, IN 46280
                                                                                 Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      REAL ESTATE LEASE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            21 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 43 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 Unknown
         JORDAN BOUDREAUX & BROOKE BOUDREAUX
         C/O ANTHONY FAZZIO, ESQ                                           X Contingent
         4906 AMBASSADOR CAFFERY, STE 1000
         LAFAYETTE, LA 70508
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         JORDAN BOUDREAUX & BROOKE BOUDREAUX
         ADDRESS REDACTED                                                  X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PENDING LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $36,800.00
         JOSEPH A NUNAN, AS TRUSTEE
         MCRE MANAGEMENT PARTNERS, LLC                                        Contingent
         4311 WEST LOVERS LANE, SUITE 100
         DALLAS, TX 75209
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL BURG ESQ & DAVID TESELLE ESQ                          X Contingent
         40 INVERNESS DR E
         ENGLEWOOD, CO 80211
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            22 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 44 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.85     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL J PONZO ESQ                                         X Contingent
         2999 N 44TH ST, STE 520
         ENGLEWOOD, CO 80211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.86     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL ROBL, ESQ                                           X Contingent
         3754 LAVISTA RD, STE 7250
         ENGLEWOOD, CO 80211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.87     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JOSEPH M GASTELUM & VERONICA GASTELUM
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.88     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $18,543.23
         KC DENTAL INVESTORS, LLC
         C/O ASSET MANAGEMENT GROUP                                         Contingent
         5600 W 95TH ST SUITE 307
         OVERLAND PARK, KS 66207
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            23 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 45 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.89     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         KEVIN BRISCOE
         C/O ALVIN L PITTMAN, ESQ                                        X Contingent
         5777 W CENTURY BLVD, STE 1685
         LOS ANGELES, CA 90045
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.90     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         KEVIN BRISCOE
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.91     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $17,782.69
         KEYSTONE PLAZA ASSOCIATES AND NCDR, LLC
         C/O CBRE, INC                                                      Contingent
         8888 KEYSTONE CROSSING, SUITE 1000
         INDIANAPOLIS, IN 46240
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.92     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $38,407.00
         KIMCO NORTH TRUST II
         C/O MATHIAS DEUTSCH                                                Contingent
         P.O. BOX 1575
         LAKEWOOD, NJ 08701
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            24 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 46 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.93     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $39,759.45
         LAKE CHARLES PC, LP
         900 TOWN & COUNTRY LANE, SUITE 210                                    Contingent
         HOUSTON, TX 77024
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.94     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $37,873.39
         LCG EAGLE PASS 2004, LP
         3109 N ST MARY'S STREET                                               Contingent
         SAN ANTONIO, TX 78212
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.95     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $48,680.90
         LERU COMPANY
         450 7TH AVENUE                                                        Contingent
         NEW YORK, NY 10123
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.96     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $43,672.35
         LIBBY WESMARK ENTERPRISES LLC
         C/O SELECT STRATEGIES                                                 Contingent
         202 S MAIN ST UNIT J
         GRAHAM, NC 27253
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            25 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 47 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.97     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $40,009.30
         LRIC LEWISVILLE, LP
         P.O. BOX 660394                                                    Contingent
         DALLAS, TX 75266-0394
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.98     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $21,450.48
         LYNN C SHAW
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.99     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $24,140.66
         LYON REALTY GROUP LLC
         337 HIDDEN COVE DR                                                 Contingent
         RICHMOND HILL, GA 31324
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.100    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MA AG - MASSACHUSETTS OFFICE OF THE ATTORNEY GENERAL
         MEDICAID FRAUD DIVISION                                         X Contingent
         1 ASHBURTON PL
         BOSTON, MA 02108
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            26 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 48 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.101    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 Unknown
         MA OFFICE OF THE ATTORNEY GENERAL
         MEDICAID FRAUD DIVISION                                            X Contingent
         ONE ASHBURTON PLACE
         BOSTON , MA 2108
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.102    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $39,358.06
         MACON PLAZA, LLC
         C/O SAFEWAY GROUP, INC                                                Contingent
         6961 PEACHTREE INDUSTRIAL BLVD SUITE 101
         NORCROSS, GA 30092
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.103    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $7,824.70
         MARTIN J DIAMOND AND KAREN DIAMOND
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.104    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:              $139,849.89
         MARYLAND CROSSING, LLC
         C/O AAC MANAGEMENT CORP                                               Contingent
         150 EAST 58TH ST, 4TH FLOOR
         NEW YORK, NY 10155
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            27 of 53
                         Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 49 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.105    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $40,383.28
         MAYO FIVE, LLC
         C/O ADVANCED REALTY                                                 Contingent
         50 FRANKLIN ST , SUITE 400
         BOSTON, MA 02110
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.106    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         MELBA ORTIZ-RIVERA
         US EEOC COMMISSION ANTONIO FIELD OFFICE                          X Contingent
         5410 FREDERICKSBURG RD STE 200
         SAN ANTONIO, TX 78229
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.107    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         MELBA ORTIZ-RIVERA
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.108    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         MELISSA LEGENDRE
         C/O MICHAEL J REILLY, ESQ                                        X Contingent
         364 FRANKLIN AVE
         HARTFORD, CT 6114
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            28 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 50 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.109    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MELISSA LEGENDRE
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.110    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $24,275.52
         MESA CENTERS, LLC
         C/O QUICK & COMPANY                                                Contingent
         606 W 12TH ST
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.111    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         MESHA HALEY (KARLEE BROWN)
         C/O JOHN FISHWICK, ESQ                                          X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.112    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         MESHA HALEY, KARLEE BROWN
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            29 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 51 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.113    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $29,873.80
         METRO CENTER NE, LLC
         C/O NORTHEAST RETAIL LEASING                                        Contingent
         360 BLOOMFIELD AVENUE, SUITE 208
         WINDSOR, CT 06095
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.114    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         METRO CENTER SHOPPING PLAZA LLC
         STEVEN KATZ, ESQ                                                 X Contingent
         241 MAIN ST
         HARTFORD, CT 06106
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.115    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         METRO CENTER SHOPPING PLAZA LLC
         360 BLOOMFIELD AVE, STE 208                                      X Contingent
         WINDSOR, CT 06095
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.116    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $84,566.57
         MVL INVESTMENTS, LLC
         C/O DAVID                                                           Contingent
         1828 MAIN ST
         HUNINGTON BEACH, CA 92648
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            30 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 52 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.117    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $47,957.84
         NAZY HIRANI
         4122 WEST VENUSWAY, STE A                                             Contingent
         CHANDLER, AZ 85226
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.118    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $50,261.10
         NEW MARKET - ANDERSON LLC
         C/O JONES LAND LASALLE AMERICAS, INC RETAIL OPEN AIR DIVISION,        Contingent
         6365 HALCYON WAY SUITE 970, ALPHARETTA, GA 30005
         ATLANTA, GA 30309
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.119    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $24,899.40
         NORTH COUNTY CORPORATION
         300 HOSPITAL DR, STE 212                                              Contingent
         GLEN BURNIE, MD 21061
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.120    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $31,140.35
         NORTH LOOP PARTNERS, LTD
         C/O CONNECTED MANAGEMENT SERVICES                                     Contingent
         2525 MCKINNON, SUITE 700
         DALLAS, TX 75201
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            31 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 53 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.121    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $23,525.80
         NORTON SHORES PROFESSIONAL CENTRE, LLC
         3597 HENRY STREET SUITE 200                                          Contingent
         MUSKEGON, MI 49441
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.122    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               UNKNOWN
         OIG - DEPT OF HEALTH AND HUMAN SERVICES
         OFFICE OF THE INSPECTOR GENERAL                                   X Contingent
         7900 OAK LN, STE 200
         MIAMI LAKES, FL 33016
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PENDING LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.123    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $93,408.14
         PARKWAY PLAZA VENTURE, LLC
         C/O FEDERAL REALTY INVESTMENT TRUST 211-2110                         Contingent
         P.O. BOX 8500-9320
         PHILADELPHIA, PA 19178-9320
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.124    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $46,462.80
         PARKWAY PLAZA, LLC
         500 N AKARD STREET, SUITE 3240                                       Contingent
         DALLAS, TX 75201
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            32 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 54 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.125    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $36,807.11
         PATTERSON VILLAGE LLLP
         C/O SHOPPING CENTER MGMT CO, INC                                     Contingent
         1829 REISTERSTOWN ROAD, SUITE 440
         BALTIMORE, MD 21208
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.126    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $63,274.68
         PDQ SOUTHPARK LLC
         C/O ALL PROPERTY SERVICES                                            Contingent
         1410 HAWN AVENUE
         SHREVEPORT, LA 71107
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.127    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $38,881.76
         PEACHTREE DEKALB CROSSINGS, LLC
         ATTN: JULIO PENARANDA                                                Contingent
         4166 BUFORD HWY
         ATLANTA, GA 30345
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.128    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $7,632.12
         PHILLIP DERRICK HAMPTON AND HIDDEN ACRES
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            33 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 55 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.129    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $38,215.00
         PIVOTAL FALL RIVER #1 LLC
         C/O KEYPOINT PARTNERS, LLC                                           Contingent
         ONE BURLINGTON WOODS DRIVE
         BURLINGTON, MA 01803
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.130    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $50,156.25
         PLAZA NORTH INVESTORS, LLC
         1825 MAIN STREET                                                     Contingent
         WESTON, FL 33326
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.131    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $44,699.96
         PLEASANT VALLEY MARKET PLACE, LLC
         1777 REISTERSTOWN ROAD SUITE 245                                     Contingent
         BALTIMORE, MD 21208
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.132    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $58,107.00
         POE INVESTMENTS, LTD
         6501 MONTANA                                                         Contingent
         EL PASO, TX 79925
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            34 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 56 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $61,709.05
         POINT CENTER CORPORATION
         420 OAKDALE ROAD                                                   Contingent
         ATLANTA, GA 30307
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $41,596.52
         RACE VENTURE, LTD
         3131 TURTLE CREEK BLVD, STE 900                                    Contingent
         DALLAS, TX 75219
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $55,287.72
         REALTY INCOME CORPORATION
         11995 EL CAMINO REAL                                               Contingent
         SAN DIEGO, CA 92130
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         REBECCA MYERS
         C/O JOHN FISHWICK, ESQ                                          X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            35 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 57 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.137    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               UNKNOWN
         REBECCA MYERS
         ADDRESS REDACTED                                                   X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    PENDING LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.138    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 Unknown
         REBECCA MYERS (DESTINY MOORMAN)
         C/O JOHN FISHWICK, ESQ                                             X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.139    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               UNKNOWN
         REBECCA MYERS, DESTINY MOORMAN
         ADDRESS REDACTED                                                   X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    PENDING LITIGATION



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.140    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $25,120.84
         REGENCY COMMERCIAL ASSOCIATES LLC
         1975 HEMPSTEAD TURNPIKE, SUITE 309                                    Contingent
         EAST MEADOW, NY 11554
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            36 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 58 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.141    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $55,435.58
         REMO TARTAGLIA ASSOCIATES LLC
         477 MAIN ST, STE 212                                               Contingent
         MONROE, CT 06468
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.142    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $85,899.41
         RIVERSIDE REALTY COMPANY
         2545 WILKINS AVENUE                                                Contingent
         BALTIMORE, MD 21223
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.143    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,000.00
         ROBERT A PURDEY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.144    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $57,122.86
         ROOSEVELT GARDENS SHOPPING CENTER LP
         3265 MERIDIAN PARKWAY, SUITE 130                                   Contingent
         WESTON, FL 33331
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            37 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 59 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.145    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $47,926.43
         ROSLYN FARM CORPORATION
         POST OFFICE BOX 727                                                 Contingent
         320C CHARLES H DIMMOCK PKWY
         COLONIAL HEIGHTS, VA 23834
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.146    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $78,833.28
         RUBLOFF BASHFORD, LLC
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.147    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         SAND CAPITAL VI A LLC
         JAMES R A DAWSON ESQ                                             X Contingent
         ONE INDIANA SQ STE 3500
         INDIANAPOLIS, IN 46204
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.148    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         SAND CAPITAL VI A LLC
         10689 N PENNSYLVANIA ST, STE 100                                 X Contingent
         INDIANAPOLIS, IN 46280
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            38 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 60 of 159
Debtor Name            Benevis, LLC                                                                   Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                     Amount of claim


3.149    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $33,396.85
         SAUL SUBSIDIARY I LIMITED PARTNERSHIP
         C/O WINDHAM MANAGEMENT COMPANY                                           Contingent
         7501 WISCONSIN AVENUE SUITE 1500E
         BETHESDA, MD 20814-6522
                                                                                  Unliquidated
                                                                                  Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.150    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $33,396.85
         SAUL SUBSIDIARY I LIMITED PARTNERSHIP
         8700 JERICHO CITY DRIVE                                                  Contingent
         BETHESDA, MD 20814-6522
                                                                                  Unliquidated
                                                                                  Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.151    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $33,396.85
         SAUL SUBSIDIARY I LIMITED PARTNERSHIP
         7501 WISCONSIN AVENUE SUITE 1500E                                        Contingent
         BETHESDA, MD 20814-6522
                                                                                  Unliquidated
                                                                                  Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




3.152    Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:               $60,992.35
         SB REALTY LIMITED PARTNERSHIP
         100 NORTH FRONT STREET                                                   Contingent
         NEW BEDFORD, MA 02740
                                                                                  Unliquidated
                                                                                  Disputed
                                                                               Basis for the claim:
         Date or dates debt was incurred                                       REAL ESTATE LEASE



         Last 4 digits of account number                                       Is the claim subject to offset?
                                                                                    No
                                                                                    Yes




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                            39 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 61 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.153    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $44,180.13
         SEEHAR AND HUSSAIN RE PARTNERSHIP
         P.O. BOX 6182                                                         Contingent
         HERMITAGE, PA 16148-0922
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.154    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $44,070.00
         SEOK & SONS, LLC
         3551 32ND AVE                                                         Contingent
         TEMPLE HILLS, MD 20748
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.155    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $13,838.87
         SHAFER PLAZA XIV, LTD
         C/O LIBERTY BANKERS LIFE                                              Contingent
         1606 LBJ FREEWAY SUITE 710
         DALLAS, TX 75234
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.156    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 Unknown
         SHAMIA JOHNSON ( DA’MAYSHIA SCOTT)
         C/O JOHN FISHWICK, ESQ                                             X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            40 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 62 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.157    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         SHAMIA JOHNSON (ASHANTI JOHNSON)
         C/O JOHN FISHWICK, ESQ                                           X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.158    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         SHAMIA JOHNSON, ASHANTI JOHNSON
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.159    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         SHAMIA JOHNSON, DA’MAYSHIA SCOTT
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.160    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         SHERMICIA BECKS
         C/O JOHN FISHWICK, ESQ                                           X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            41 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 63 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         SHERMICIA BECKS
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $54,357.03
         SHREVEPORT WESTWOOD INVESTORS, LLC
         C/O LIGHT DEVELOPMENT LLC                                          Contingent
         9907 E BELL ROAD SUITE 110
         SCOTTSDALE, AZ 85260
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         SIDNEY VIA
         C/O JOHN FISHWICK, ESQ                                          X Contingent
         30 FRANKLIN RD SE, STE 700
         ROANOKE, VA 24011
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         SIDNEY VIA
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            42 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 64 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.165    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $66,711.02
         SOUTH STREET PLAZA ASSOCIATES, LLC
         619 PALISADE AVENUE                                                   Contingent
         ENGLEWOOD CLIFFS, NJ 07632
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.166    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $42,037.52
         SOUTHBRIDGE STREET, LLC
         450 B PARADISE RD, STE 162                                            Contingent
         SWAMPSCOTT, MA 01907
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.167    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $22,787.47
         SOUTHGATE AUGUSTA SHOPPING CENTER GROUP, LLC
         C/O WILMINGTON TRUST                                                  Contingent
         285 DELAWARE AVE 3RD FLOOR, ATTN: PINA ITUZE
         BUFFALO, NY 14202-1885
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.168    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $23,889.07
         SOUTHGATE GALLERIA LIMITED PARTNERSHIP
         31000 NORTHWESTERN HWY, SUITE200                                      Contingent
         FARMINGTON HILLS, MI 48334
                                                                               Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            43 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 65 of 159
Debtor Name            Benevis, LLC                                                                Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.169    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $64,401.21
         SOUTHWEST PINNACLE PROPERTIES, INC
         7700 W HWY 71, STE 300                                                Contingent
         AUSTIN, TX 78735
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.170    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $49,234.50
         ST FRANCIS ASSOCIATES LTD
         C/O ZIFF PROPERTIES, INC                                              Contingent
         200 WINGO WAY #100
         MT. PLEASANT, SC 29464
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.171    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $41,496.82
         STURGEON LANDING, LLC
         C/O PROVIDENCE GROUP MANAGEMENT                                       Contingent
         300 WEST SUMMIT AVE ,SUITE 250
         CHARLOTTE, NC 28203
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.172    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $86,134.69
         SURYA GROUP, LLC
         1660 SPRING HOUSE TRAIL                                               Contingent
         VIRGINIA BEACH, VA 23445
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    REAL ESTATE LEASE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            44 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 66 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.173    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         TC4500 CASCADE LLC
         NEIL P HANSEN                                                   X Contingent
         900 MONROE AVE, NW
         GRAND RAPIDS, MI 49503
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.174    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         TC4500 CASCADE LLC
         THIRD COAST DEVELOPMENT, LLC                                    X Contingent
         P.O. BOX 6685
         GRAND RAPIDS, MI 49516
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.175    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $55,414.46
         TEJAS CENTER, LTD
         1700 GEORGE BUSH DR E, STE 240                                     Contingent
         COLLEGE STATION, TX 77840
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.176    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $29,855.20
         TFG LUFKIN, LP
         P.O. BOX 224827                                                    Contingent
         DALLAS, TX 75222-4847
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            45 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 67 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.177    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $21,447.67
         THE ROUSE COMPANIES, LLC
         2201 REGENCY RD SUITE 602                                           Contingent
         LEXINGTON, KY 40503
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.178    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $69,480.35
         THOR EASTPOINT MALL LLC
         2701 N CHARLES STREET, SUITE 404                                    Contingent
         BALTIMORE, MD 21218
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.179    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $37,170.91
         TIMBERLAKE SHOPPING CENTER ASSOC, LLC
         C/O PEMBROKE COMMERCIAL REALTY                                      Contingent
         4460 CORPORATION LANE, SUITE 300
         VIRGINIA, VA 23462
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.180    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               UNKNOWN
         TINA SHEPHARD
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            46 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 68 of 159
Debtor Name            Benevis, LLC                                                              Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.181    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 Unknown
         TINA SHEPHARD & GEORGETTE WELCH
         C/O TOM R PABST, ESQ                                             X Contingent
         2503 S LINDEN RD STE 185
         FLINT, MI 48532
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.182    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $37,565.54
         TMW-ETD DEVELOPMENT LLC
         COMMERICIAL PROPERTY RESOURCES                                      Contingent
         13091 POND SPRINGS RD SUITE 350B
         AUSTIN, TX 78729
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.183    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $33,436.20
         TRIANGLE IV, LLLP
         36 MIDVALE RD                                                       Contingent
         MOUNTAIN LAKES, NJ 07046
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.184    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $26,578.38
         TRIFUR PARTNERS, LP
         C/O MIMCO                                                           Contingent
         6500 MONTANA
         EL PASO, TX 79925
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            47 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 69 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.185    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $78,482.83
         TRT HEB MARKETPLACE, LP
         C/O KEYPOINT PARTNERS, LLC                                         Contingent
         ONE BURLINGTON WOODS DRIVE
         BURLINGTON, MA 01803
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.186    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $64,912.61
         TYLER SOUTHPARK CENTER, LP
         P.O. BOX 3449                                                      Contingent
         LONGVIEW, TX 75606
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.187    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $52,044.36
         UNIVERSITY MALL LLC
         P.O. BOX 17318,                                                    Contingent
         3904 HARDY STREET
         HATTIESBURG, MS 39404
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.188    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $26,982.97
         US REGENCY RETAIL L
         P.O. BOX 677375                                                    Contingent
         DALLAS, TX 75267-7375
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            48 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 70 of 159
Debtor Name            Benevis, LLC                                                                  Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.189    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $18,533.17
         USRP I, LLC
         C/O KALIKOW BROS INC                                                    Contingent
         111 BROOK ST
         SCARSDALE, NY 10583
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      REAL ESTATE LEASE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.190    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $9,735.00
         VERDE PASO PARTNERS, LP
         C/O MIMCO, INC                                                          Contingent
         6500 MONTANA
         EL PASO, TX 79925
                                                                                 Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      REAL ESTATE LEASE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.191    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $32,730.68
         WASHINGTON CORNER, LP
         C/O THE BROADBENT CO                                                    Contingent
         117 EAST WASHINGTON STREET SUITE 300
         INDIANAPOLIS, IN 46204
                                                                                 Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      REAL ESTATE LEASE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.192    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                    $0.00
         WC3 BP ASSOCIATES, LLC
         C/O BIANCO PROPERTIES                                                   Contingent
         680 CRAIG RD SUITE 240
         ST LOUIS, MO 63141
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            49 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 71 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,089.67
         WEST COUNTY REALTY, LTD
         22837 VENTURA BLVD, STE 201                                        Contingent
         WOODLAND HILLS, CA 91364
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $52,337.79
         WESTLAND SHOPPING CENTER, LP
         109 NORTHPARK BLVD, STE 300                                        Contingent
         COVINGTON, LA 70433
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $16,296.42
         WINBROOK MANAGEMENT LLC
         370 7TH AVE, STE 1600                                              Contingent
         NEW YORK, NY 10001
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $78,929.26
         WMG-CCI NORWALK, LLC
         C/O WM GRACE DEVELOPMENT CO                                        Contingent
         6925 E INDIAN SCHOOL ROAD
         SCOTTSDALE, AZ 85251
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            50 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 72 of 159
Debtor Name            Benevis, LLC                                                             Case number (if known): 20-33922

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.197    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $30,162.00
         WOODHAVEN ABILENE, LP
         3801 OLDHAM LANE                                                   Contingent
         ABILENE, TX 79604
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.198    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $11,598.00
         WRI/TEXLA, LLC
         500 N AKARD ST, STE 3240                                           Contingent
         DALLAS, TX 75201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.199    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $80,748.70
         WRSSD LILBURN, LLC
         C/O NEWLINK MANAGEMENT GROUP                                       Contingent
         P.O. BOX 17710
         RICHMOND, VA 23226
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            51 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 73 of 159
Debtor Name            Benevis, LLC                                                                         Case number (if known): 20-33922


  Part 3:        List Others to Be Notified About Unsecured Claims
4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for unsecured creditors
  If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.
                                                                                                                                                Last 4 digits of
                                                                                                 On which line in Part1 or Part 2 is the        account number,
          Name and mailing address                                                               related creditor (if any) listed?              if any




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                       52 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 74 of 159
Debtor Name            Benevis, LLC                                                         Case number (if known): 20-33922


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                   $0.00


5b. Total claims from Part 2                                                                                            $6,465,090.90



5c. Total claims of Parts 1 and 2
                                                                                                                        $6,465,090.90
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                        53 of 53
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 75 of 159
Debtor Name           Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33922


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     REAL PROPERTY LEASE AT 1058 N. IRISH RD.,            1058 N IRISH RD, LLC
         lease is for and the nature    DAVISON MI                                           6615 PISA COURT
2.1                                                                                          ROCHESTER HILLS, MI 48306
         of the debtor's interest


         State the term remaining       15 months
         List the contract number of
         any government contract


         State what the contract or     REAL PROPERTY LEASE AT 1708 MANHATTAN BLVD. 1708 MANHATTAN, LLC
         lease is for and the nature    SUITE C, HARVEY LA                          C/O JACK STUMPF AND ASSOCIATES, INC
2.2                                                                                 1700 CENTRAL BLVD
         of the debtor's interest
                                                                                    HARVEY, LA 70058


         State the term remaining       14 months
         List the contract number of
         any government contract


         State what the contract or     REAL PROPERTY LEASE AT 2900 SOUTH COBB               2900 SOUTH COBB DRIVE, LLC
         lease is for and the nature    DRIVE, SUITE B-2, SMYRNA GA                          902 MARIETTA HWY S-300 BOX 102
2.3                                                                                          ROSWELL, GA 30075
         of the debtor's interest


         State the term remaining       39 months
         List the contract number of
         any government contract


         State what the contract or     REAL PROPERTY LEASE AT 53 PERRY STREET,              53 PERRY STREET, LLC
         lease is for and the nature    NEWNAN GA                                            P.O. BOX 400
2.4                                                                                          NEWNAN, GA 30624
         of the debtor's interest


         State the term remaining       23 months
         List the contract number of
         any government contract


         State what the contract or     AOR LETTER - ASSIGNS RESPONSIBILITY FOR ALL          A. EICOFF & CO
         lease is for and the nature    TRADITIONAL MEDIA ASSETS, INCLUDING TAPES,           401 N MICHIGAN AVE
2.5                                     CREATIVE, DATA AND ASSOCIATED VENDORS                CHICAGO, IL 60611
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 82
                        Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 76 of 159
Debtor Name            Benevis, LLC                                                               Case number (if known): 20-33922


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
          State what the contract or    REAL PROPERTY LEASE AT 715 CRESCENT STREET, ACADIA CRESCENT PLAZA LLC
          lease is for and the nature   BROCKTON MA                                 411 THEODORE FREMD AVE, STE 300
2.6                                                                                 RYE, NY 10580
          of the debtor's interest


          State the term remaining      24 months
          List the contract number of
          any government contract


          State what the contract or    REAL PROPERTY LEASE AT 4500 CASCADE RD. #107, ACME VENTURES, LLC
          lease is for and the nature   GRAND RAPIDS MI                               P.O. BOX 6685
2.7                                                                                   GRAND RAPIDS, MI 19516
          of the debtor's interest


          State the term remaining      9 months
          List the contract number of
          any government contract


          State what the contract or    REAL PROPERTY LEASE AT 210 ADDEVALE STREET, ADDEVALE STREET PROPERTIES, LLC
          lease is for and the nature   GRIFFIN GA                                  280 COUNTY LINE RD
2.8                                                                                 GRIFFIN, GA 30224
          of the debtor's interest


          State the term remaining      17 months
          List the contract number of
          any government contract


          State what the contract or    PAYROLL AND ADDITIONAL HR SERVICES            ADP, INC
          lease is for and the nature                                                 5800 WINDWARD PKWY
2.9                                                                                   ALPHARETTA, GA 30005
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    PAYROLL AND ADDITIONAL HR SERVICES            ADP, INC
          lease is for and the nature                                                 5801 WINDWARD PKWY
2.10                                                                                  ALPHARETTA, GA 30005
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    BACKGROUND CHECK AND INVESTIGATIVE            AEROTEK, INC
          lease is for and the nature   SERVICES                                      3225 CUMBERLAND BLVD, STE 450
2.11                                                                                  ATLANTA, GA 30339
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases               Page 2 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 77 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEGAL SERVICES - GOVERNMENT RELATIONS        ALBERS & CO
       lease is for and the nature                                                1655 NORTH FORT MYER DR, STE 700
2.12                                                                              ARLINGTON, VA 22209
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ENGAGEMENT LETTER FOR LEGAL ADVICE           ALSTON & BIRD LLP
       lease is for and the nature   CONCERNING GA GENERAL EMPLOYMENT             ONE ATLANTIC CENTER
2.13                                 MATTERS.                                     1201 WEST PEACHTREE ST
       of the debtor's interest
                                                                                  ATLANTA, GA 30309-3424


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 401 SOUTH GLOSTER     AMERICAN PROPERTIES COMPANY, LP
       lease is for and the nature   STREET, TUPELO MS                            499 GLOSTER CREEK VILLAGE, STE F9
2.14                                                                              TUPELO, MS 38801
       of the debtor's interest


       State the term remaining      54 months
       List the contract number of
       any government contract


       State what the contract or    STATEMENT PROCESSING SERVICES AGREEMENT      APEX PRINT TECHNOLOGIES, LLC
       lease is for and the nature                                                100 SOUTH OWASSO BLVD W
2.15                                                                              ST PAUL, MN 55117
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT (ASSIST IN NEGOTIATING PPO APEX REIMBURSEMENT SPECIALISTS
       lease is for and the nature   RATES WITH PAYORS FOR THE APPLE OFFICES)     2835 SMITH AVE, STE 201
2.16                                                                              BALTIMORE, MD 21209
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES                               ARNALL GOLDEN & GREG
       lease is for and the nature                                                171 17TH ST NW, STE 2100
2.17                                                                              ATLANTA, GA 30363
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 78 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    REAL PROPERTY LEASE AT 5495 OLD NATIONAL     ATHENS RE, LTD
       lease is for and the nature   HIGHWAY, ATLANTA GA                          110 HABERSHAM DR, STE 122
2.18                                                                              FAYETTEVILLE, GA 30214
       of the debtor's interest


       State the term remaining      17 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2820 LOUISVILLE       AUBURNDALE MONROE LP
       lease is for and the nature   AVENUE, SUITE 100, MONROE LA                 C/O CARLIN DEVELOPMENT
2.19                                                                              5485 BELTLINE RD, STE 115
       of the debtor's interest
                                                                                  DALLAS, TX 75254


       State the term remaining      7 months
       List the contract number of
       any government contract


       State what the contract or    SOFTWARE MAINTENANCE AND SOFTWARE            AVTEX SOLUTIONS , LLC
       lease is for and the nature   UPGRADES                                     3500 AMERICAN BLVD W, STE 300
2.20                                                                              BLOOMINGTON, MN 55431
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 625 N CARRIER         BARNES GOODYEAR ENTERPRISES
       lease is for and the nature   PARKWAY, GRAND PRAIRIE TX                    1608 N STATE HWY 161
2.21                                                                              GRAND PRAIRIE, TX 75050
       of the debtor's interest


       State the term remaining      15 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2103 EAST WALNUT      BARRETT FAMILY PARTNERSHIP LLC
       lease is for and the nature   AVENUE, DALTON GA                            P.O. BOX 742
2.22                                                                              1515 ABUTMENT RD
       of the debtor's interest
                                                                                  DALTON, GA 30722


       State the term remaining      13 months
       List the contract number of
       any government contract


       State what the contract or    02.09.2016 - NOTICE OF NONRENEWAL OF         BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   EMPLOYMENT AGREEMENT - ASHKAN ESKANDARI,     2030 W BASELINE RD, STE 176
2.23                                 DMD                                          PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 4 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 79 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    02.13.2015 - ASSET PURCHASE AGREEMENT -      BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   ASHKAN ESKANDARI, DMD                        2030 W BASELINE RD, STE 176
2.24                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - ASSIGNMENT AND ASSUMPTION       BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   AGREEMENT - ASHKAN ESKANDARI, DMD            2030 W BASELINE RD, STE 176
2.25                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - BILL OF SALE AND ASSIGNMENT -   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   ASHKAN ESKANDARI, DMD                        2030 W BASELINE RD, STE 176
2.26                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - CREDIT AND SECURITY AGREEMENT   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature                                                2030 W BASELINE RD, STE 176
2.27                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - EMPLOYMENT AGREEMENT - ASHKAN   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   ESKANDARI, DMD                               2030 W BASELINE RD, STE 176
2.28                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - EQUIPMENT LEASE AGREEMENT       BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature                                                2030 W BASELINE RD, STE 176
2.29                                                                              PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 80 of 159
Debtor Name         Benevis, LLC                                                                Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    02.13.2015 - PRACTICE BUSINESS SERCIES         BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   AGREEMENT                                      2030 W BASELINE RD, STE 176
2.30                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.13.2015 - TRANSITION SERVICES AGREEMENT     BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature                                                  2030 W BASELINE RD, STE 176
2.31                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.12.2017 - FIRST AMENDMENT TO EMPLOYMENT     BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   AGREEMENT - KAMRAN JAFARI, DDS                 2030 W BASELINE RD, STE 176
2.32                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.28.2016 - NOTICE OF EXERCISE OF OPTION TO   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   PURCHASE SHARES - DALE G. MAYFIELD, DMD        2030 W BASELINE RD, STE 176
2.33                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    07.06.2016 - EMPLOYMENT AGREEMENT - KAMRAN     BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   JAFARI, DDS                                    2030 W BASELINE RD, STE 176
2.34                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    09.05.2017 - AMENDED PBSA - CHRISTINE NGUYEN   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   FINK, DDS                                      2030 W BASELINE RD, STE 176
2.35                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 6 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 81 of 159
Debtor Name         Benevis, LLC                                                                Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    09.05.2017 - BUY-SELL OPTION AGREEMENT -       BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   CHRISTINE NGUYEN FINK, DDS                     2030 W BASELINE RD, STE 176
2.36                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    09.05.2017 - EMPLOYMNET AGREEMENT - CHRISTINE BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   NGUYEN FINK, DDS                              2030 W BASELINE RD, STE 176
2.37                                                                               PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    09.05.2017 - STOCK POWER - DALE G. MAYFIELD,   BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature   DMD TO CHRISTINE NGUYEN, DDS                   2030 W BASELINE RD, STE 176
2.38                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                      BASELINE DENTAL, PC, - CHRISTINE NGUYEN FINK, DDS, OWNER
       lease is for and the nature                                                  2030 W BASELINE RD, STE 176
2.39                                                                                PHOENIX, AZ 85041
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 1301 WINCHESTER         BC WOOD INVESTMENT FUND I, LLC
       lease is for and the nature   ROAD, SUITE 225, LEXINGTON KY                  C/O BC WOOD PROPERTIES
2.40                                                                                1020 INDUSTRY RD, STE 40
       of the debtor's interest
                                                                                    LEXINGTON, KY 40505


       State the term remaining      21 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 1601 WALTON DRIVE,      BDC PROPERTIES/CONSTRUCTION INC
       lease is for and the nature   WACO TX                                        5000 OVERTON PLZ, STE 300
2.41                                                                                FORT WORTH, TX 76109
       of the debtor's interest


       State the term remaining      28 months
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 7 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 82 of 159
Debtor Name         Benevis, LLC                                                                Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    REAL PROPERTY LEASE AT 3112 NORTH MAIN         BELVEDERE STATION, LLC
       lease is for and the nature   STREET, ANDERSON SC                            C/O BIG V PROPERTIES, LLC
2.42                                                                                162 NORTH MAIN ST, STE 5
       of the debtor's interest
                                                                                    FLORIDA, NY 10921


       State the term remaining      39 months
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES                                 BENESCH FRIEDLANDER
       lease is for and the nature                                                  200 PUBLIC SQUARE 2300
2.43                                                                                CLEVELAND, OH 44114-2378
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.07.2019 - RESIGNATION AND STOCK POWER -     BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   EMMANUEL AMOAH, DDS                            1194 BIG BETHEL RD
2.44                                                                                HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.14.2019 - NOTICE OF EXERCISE OF OPTION TO   BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   PURCHASE SHARES - TU M. TRAN, DDS TO           1194 BIG BETHEL RD
2.45                                 EMMANUEL AMOAH, DDS                            HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - BILL OF SALE                      BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1194 BIG BETHEL RD
2.46                                                                                HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - BUY-SELL OPTION AGREEMENT -       BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   EMMANUEL AMOAH, DDS AND TU M. TRAN, DDS        1194 BIG BETHEL RD
2.47                                                                                HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 8 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 83 of 159
Debtor Name         Benevis, LLC                                                               Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    10.23.2015 - CREDIT AND SECURITY AGREEMENT    BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.48                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - EMPLOYEE SERVICES AGREEMENT      BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.49                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - EMPLOYMENT AGREEMENT -EMMANUEL BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   AMOAH, DDS                                  1194 BIG BETHEL RD
2.50                                                                             HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - EQUIPMENT LEASE AGREEMENT        BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.51                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - PBSA                             BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.52                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - PROFESSIONAL ASSETS TRANSFER AND BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   CUSTODIAN AGREEMENT                           1194 BIG BETHEL RD
2.53                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 9 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 84 of 159
Debtor Name         Benevis, LLC                                                               Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    10.23.2015 - PROMISSORY NOTE - EMMANUEL       BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   AMOAH, DDS                                    1194 BIG BETHEL RD
2.54                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - PROMISSORY NOTE PAYMENT          BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   DIRECTION AND AUTHORIZATION                   1194 BIG BETHEL RD
2.55                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.23.2015 - TRANSITION SERVICES AGREEMENT    BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.56                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                     BETHEL DENTAL ASSOCIATES, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                 1194 BIG BETHEL RD
2.57                                                                               HAMPTON, VA 23666-1906
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 650 N. CARRIAGE        BGK-INTEGRATED MANAGEMENT, LLC FBO
       lease is for and the nature   PARKWAY, SUITE 60, WICHITA KS                 11757 KATY FREEWAY, STE 110
2.58                                                                               HOUSTON, TX 77079
       of the debtor's interest


       State the term remaining      46 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2270 VALOR DR. SUITE   BIGGS CORNER WINCHESTER LLC
       lease is for and the nature   105, WINCHESTER VA                            C/O COMMERCIAL REALTY ASSOCIATES
2.59                                                                               1625 POE'S LN
       of the debtor's interest
                                                                                   CHARLOTTESVILLE, VA 22911


       State the term remaining      53 months
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 10 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 85 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CREDIT AGREEMENT                             BMO HARRIS BANK, N.A
       lease is for and the nature                                                112 W MONROE ST
2.60                                                                              CHICAGO, IL 60604
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES - DC LOBBYIST                 BOCKORNY GROUP
       lease is for and the nature                                                1350 I ST NW, STE 800
2.61                                                                              WASHINGTON, DC 20005
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 4463 NORTH STATE      BRC RUSSELLVILLE, LLC
       lease is for and the nature   STREET, JACKSON MS                           2967 GRANDVIEW AVE
2.62                                                                              ATLANTA, GA 30305
       of the debtor's interest


       State the term remaining      19 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 3227 WEST BLUE RIDGE BRC WESTERN SQUARE LLC
       lease is for and the nature   DRIVE, GREENVILLE SC                        2967 GRANDVIEW AVE
2.63                                                                             ATLANTA, GA 30305
       of the debtor's interest


       State the term remaining      56 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 4400 DORCHESTER       BRENTWOOD PLAZA HOLDINGS, LLC
       lease is for and the nature   ROAD, SUITE 108, CHARLESTON SC               C/O MALON D MIMMS COMPANY
2.64                                                                              ATTN: LEASE ADMINISTRATION
       of the debtor's interest
                                                                                  ROSWELL, GA 30075


       State the term remaining      39 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 1211 WEST BROADWAY, BROADWAY PROPERTIES LLC
       lease is for and the nature   SUITE 106, LOUISVILLE KY                   9802 BUNSEN WAY
2.65                                                                            LOUISVILLE, KY 40299
       of the debtor's interest


       State the term remaining      36 months
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 11 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 86 of 159
Debtor Name         Benevis, LLC                                                                 Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
       State what the contract or    LOBBYIST LETTER OF ENGAGEMENT - CONNECTICUT BROWN RUDNICK LLP
       lease is for and the nature                                               ATTN: THOMAS D. RITTER, ESQ
2.66                                                                             601 THIRTEENTH ST, NW, STE 600
       of the debtor's interest
                                                                                 WASHINGTON, DC 20005


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2127 EAST VICTORY DR., BRUCE REMLER, LLC
       lease is for and the nature   SAVANNAH GA                                   P.O. BOX 13471
2.67                                                                               SAVANNAH, GA 31416
       of the debtor's interest


       State the term remaining      9 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 11921 ROCKVILLE PIKE,    BSREP II MONTROSE METRO, LLC
       lease is for and the nature   STE 101, ROCKVILLE MD                           P.O. BOX 76000
2.68                                                                                 BALTIMORE, MD 21275-6120
       of the debtor's interest


       State the term remaining      35 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 213 E. EXPRESSWAY 83, B-Y WESTERN VALLEY, LTD
       lease is for and the nature   MISSION, TX                                  4629 MACRO DR
2.69                                                                              SAN ANTONIO, TX 78218
       of the debtor's interest


       State the term remaining      35 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 280 MERRIMACK ST. ,      CAFUA REALTY TRUST XXV, LLC
       lease is for and the nature   SUITE E, METHUEN, MA                            280 MERRIMACK ST
2.70                                                                                 METHUEN, MA 01844
       of the debtor's interest


       State the term remaining      67 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2035-2037 SE 29TH ST.,   CALIFORNIA CROSSING, LLC
       lease is for and the nature   TOPEKA KS                                       C/O GJ REALTY
2.71                                                                                 49 WEST 37TH ST 9TH FLOOR
       of the debtor's interest
                                                                                     NEW YORK, NY 10018-6257


       State the term remaining      14 months
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 12 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 87 of 159
Debtor Name         Benevis, LLC                                                               Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    LOBBYIST AGREEMENT                            CAPITOL CONSULTANTS, INC
       lease is for and the nature                                                 ATTN: RICHARD F. DAVIS PRESIDENT
2.72                                                                               P.O. BOX 1763
       of the debtor's interest
                                                                                   COLUMBIA, SC 29202


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    RECRUITING                                    CAREERBUILDER, LLC
       lease is for and the nature                                                 13047 COLLECTION CENTER DR
2.73                                                                               CHICAGO, IL 60693-0130
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT                             CDW, INC
       lease is for and the nature                                                 75 TRI STATE INTERNATIONAL
2.74                                                                               LINCOLNSHIRE, IL
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2200 S W S YOUNG DR,   CENTRAL SOUTHWEST TEXAS DEVELOPMENT LLC
       lease is for and the nature   KILLEEN TX                                    5000 OVERTON PLZ, STE 300
2.75                                                                               FORT WORTH, TX 76109
       of the debtor's interest


       State the term remaining      47 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 110 CONSTON AVENUE,    CENTRO HERITAGE SPRADLIN FARM LLC
       lease is for and the nature   CHRISTIANSBURG VA                             C/O BIG V PROPERTIES LLC
2.76                                                                               162 NORTH MAIN ST, STE 5
       of the debtor's interest
                                                                                   FLORIDA, NY 10921


       State the term remaining      41 months
       List the contract number of
       any government contract


       State what the contract or    NON-STANDARD PRICING CHANGE ORDER             CENTURYLINK COMMUNICATIONS, LLC F/K/A QWEST
       lease is for and the nature                                                 COMMUNICATIONS CO, LLC
2.77                                                                               930 15TH ST - 3RD FL
       of the debtor's interest
                                                                                   DENVER, CO 80202


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 13 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 88 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    MARKETING SERVICE AGREEMENT                  CHEWSI - FIRST CIRCLE, INC
       lease is for and the nature                                                10 CHARLES ST
2.78                                                                              PROVIDENCE, RI 02904-2249
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 3 K MART PLAZA,       CHURCH STREET INC
       lease is for and the nature   GREENVILLE SC                                C/O HUGHES DEVELOPMENT CORPORATION
2.79                                                                              P.O. BOX 2567
       of the debtor's interest
                                                                                  GREENVILLE, SC 29602


       State the term remaining      18 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 5601 N ORACLE RD. ,   CITRIN A JAY & BOTTY C
       lease is for and the nature   SUITE 121, TUCSON AZ                         5363 E MISSION HILL DR
2.80                                                                              TUCSON, AZ 85718-1813
       of the debtor's interest


       State the term remaining      25 months
       List the contract number of
       any government contract


       State what the contract or    CITRIX LEASE                                 CITRIX
       lease is for and the nature                                                851 W CYPRESS CREEK RD
2.81                                                                              FORT LAUDERDALE, FL 33309
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2222 CLEARVIEW PKWY, CLEARVIEW PALMS SHOPPING CENTER NEW ORLEANS, LA, LP
       lease is for and the nature   METAIRIE LA                                 P.O. BOX 93070
2.82                                                                             ROCHESTER, NY 14692
       of the debtor's interest


       State the term remaining      29 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 41781 GARFIELD RD.,   CLINTON HOLDINGS, LLC
       lease is for and the nature   CLINTON TOWNSHIP, MI                         C/O DAVID TISDALE
2.83                                                                              5657 WEST MAPLE RD
       of the debtor's interest
                                                                                  WEST BLOOMFIELD, MI 48322


       State the term remaining      46 months
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 14 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 89 of 159
Debtor Name         Benevis, LLC                                                               Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    REAL PROPERTY LEASE AT 1386 GRAY HIGHWAY,     COLAPARCHEE PARTNERS LLC
       lease is for and the nature   MACON GA                                      4124 ARKWRIGHT RD, STE 1
2.84                                                                               MACON, GA 31210
       of the debtor's interest


       State the term remaining      6 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 2165 CUNNINGHAM        COLISEUM CORNER LIMITED PARTNERSHIP
       lease is for and the nature   DRIVE, HAMPTON VA                             11100 WEST BROAD ST
2.85                                                                               GLEN ALLEN, VA 23060
       of the debtor's interest


       State the term remaining      54 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 1021 WEST 5TH          COMMUNITY HEALTHNET INC
       lease is for and the nature   AVENUE, GARY, IN                              1021 WEST 5TH AVE
2.86                                                                               GARY, IN 46402
       of the debtor's interest


       State the term remaining      4 months
       List the contract number of
       any government contract


       State what the contract or    REAL PROPERTY LEASE AT 3701 S. MAIN STREET,   CONCORD MALL PROPERTIES, LTD
       lease is for and the nature   ELKHART IN                                    C/O CIII ASSET MANAGEMENT, LLC
2.87                                                                               5221 N O'CONNOR BLVD, STE 800
       of the debtor's interest
                                                                                   IRVING, TX 75039


       State the term remaining      48 months
       List the contract number of
       any government contract


       State what the contract or    BUSINESS SERVICES AGREEMENT ("BSA") AND       CONCUR TECHNOLOGIES, INC
       lease is for and the nature   SERVICE AGREEMENT                             601 108TH AVE NE, STE 1000
2.88                                                                               BELLEVUE, WA 98004
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    COMMUNICATIONS SERVICE AGREEMENT              CONNECTSOUTH, LLC
       lease is for and the nature                                                 3290 NORTHSIDE PKWY NW, STE 675
2.89                                                                               ATLANTA, GA 30327
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 15 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 90 of 159
Debtor Name         Benevis, LLC                                                              Case number (if known): 20-33922


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    REAL PROPERTY LEASE AT 531 ELM STREET, NEW   CORAL NEW HAVEN ASSOCIATES II, LLC
       lease is for and the nature   HAVEN CT                                     230 EDGEWOOD AVE
2.90                                                                              NEW HAVEN, CT 06511
       of the debtor's interest


       State the term remaining      10 months
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES                               COWAN & LEMMON, LLP
       lease is for and the nature                                                111 VETERANS BLVD, STE 1050
2.91                                                                              METAIRIE, LA 70005
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO REAL ESTATE BROKER        CRESA GLOBAL, INC
       lease is for and the nature   SERVICES AGREEMENT                           3475 PIEDMONT RD, STE 900
2.92                                                                              ATLANTA, GA 30305
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    REAL ESTATE BROKERAGE SERVICES AGREEMENT CRESA GLOBAL, INC
       lease is for and the nature                                            3475 PIEDMONT RD, STE 900
2.93                                                                          ATLANTA, GA 30305
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES                               CT COPORATION, A WOLTERSKLUWER CO
       lease is for and the nature                                                P.O. BOX 4349
2.94                                                                              CAROL STREAM, IL 60197-4349
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEGAL SERVICES                               DALRYMPLE, SHELLHORSE, ELLIS & DIAMOND, LLP
       lease is for and the nature                                                901 S MOPAC EXPY BARTON OAKS
2.95                                                                              PLAZA 1
       of the debtor's interest
                                                                                  AUSTIN, TX 78746


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 16 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 91 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    03.20.2017 - AMENDED AND RESTATED PBSA      DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                               400 SOUTH THORNTON AVE
2.96                                                                              DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.20.2017 - CONTRIBUTION AGREEMENT         DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                               400 SOUTH THORNTON AVE
2.97                                                                              DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.20.2017 - EMPLOYMENT AGREEMENT - ROGER   DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature   MILLER, DMD                                 400 SOUTH THORNTON AVE
2.98                                                                              DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.20.2017 - PROMISSORY NOTE                DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                               400 SOUTH THORNTON AVE
2.99                                                                              DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.20.2017 - PROMISSORY NOTE PAYMENT        DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature   DIRECTION AND AUTHORIZATION                 400 SOUTH THORNTON AVE
2.100                                                                             DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - ASSET PURCHASE AGREEMENT       DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                               400 SOUTH THORNTON AVE
2.101                                                                             DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 17 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 92 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    10.30.2015 - BUY-SELL OPTION AGREEMENT -      DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature   ROBERT A. PURDEY, DDS                         400 SOUTH THORNTON AVE
2.102                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - CREDIT AND SECURITY AGREEMENT    DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                 400 SOUTH THORNTON AVE
2.103                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - EMPLOYEE SERVICES AGREEMENT      DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                 400 SOUTH THORNTON AVE
2.104                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - EMPLOYMENT AGREEMENT - ROBERT A. DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature   PURDEY, DDS                                   400 SOUTH THORNTON AVE
2.105                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - EQUIPMENT LEASE AGREEMENT        DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                 400 SOUTH THORNTON AVE
2.106                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - PBSA                             DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                 400 SOUTH THORNTON AVE
2.107                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 18 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 93 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    10.30.2015 - PROFESSIONAL ASSETS TRANSFER AND DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           400 SOUTH THORNTON AVE
2.108                                                                               DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.30.2015 - TRANSITION SERVICES AGREEMENT     DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                  400 SOUTH THORNTON AVE
2.109                                                                                DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      DALTON FAMILY DENTISTRY, P.C. - ROGER MILLER, DMD, OWNER
        lease is for and the nature                                                  400 SOUTH THORNTON AVE
2.110                                                                                DALTON, GA 30720
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.01.2019 - NOTICE OF EXERCISE OF OPTION TO   DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   PURCHASE SHARES -                              1058 N IRISH RD
2.111                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.01.2019 - WRITTEN ACTION OF THE DIRECTORS   DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   OF DAVISON FAMILY DENTISTRY, P.C. - DAVID M.   1058 N IRISH RD
2.112                                 VIETH, DDS, AS PRESIDENT, SECRETARY AND        DAVISON, MI 48423
        of the debtor's interest
                                      TREASURER


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.01.2019 - WRITTEN ACTION OF THE SOLE        DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   SHAREHOLDER OF DAVISON FAMILY DENTISTRY,       1058 N IRISH RD
2.113                                 PC - DAVID M. VIETH, DDS, AS DIRECTOR          DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 19 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 94 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    04.17.2017 - ADMINISTRATIVE SERVICES            DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   AGREEMENT - RONALD LEYDER, DDS                  1058 N IRISH RD
2.114                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.17.2017 - ASSIGNMENT AND EXERCISE OF BUY-    DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   SELL OPTION - DR. LEYDER AND DR. VIETH          1058 N IRISH RD
2.115                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.17.2017 - BUY-SELL OPTION AGREEMENT - DR.    DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   LEYDER AND DR. VEITH                            1058 N IRISH RD
2.116                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - ASSET PURCHASE AGREEMENT           DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                   1058 N IRISH RD
2.117                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - BUY-SELL OPTION AGREEMENT          DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                   1058 N IRISH RD
2.118                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - BUY-SELL OPTION AGREEMENT - JOHN   DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   W. WILTZ, DDS AND DAVID M. VIETH, DDS           1058 N IRISH RD
2.119                                                                                 DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 20 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 95 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    10.16.2015 - CREDIT AND SECURITY AGREEMENT     DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  1058 N IRISH RD
2.120                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - EMPLOYMENT AGREEMENT - JOHN W.    DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   WILZ, DDS                                      1058 N IRISH RD
2.121                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - EQUIPMENT LEASE AGREEMENT         DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  1058 N IRISH RD
2.122                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - PBSA                              DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  1058 N IRISH RD
2.123                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - PROFESSIONAL ASSETS TRANSFER AND DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           1058 N IRISH RD
2.124                                                                               DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.16.2015 - TRANSITION SERVICES AGREEMENT     DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  1058 N IRISH RD
2.125                                                                                DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 21 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 96 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PBSA & RELATED AGREEMENTS                   DAVISON FAMILY DENTISTRY, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                               1058 N IRISH RD
2.126                                                                             DAVISON, MI 48423
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1580 WESEL BLVD.,    DDR SOUTHEAST VALLEY PARK, LLC
        lease is for and the nature   SUITE D, HAGERSTOWN MD                      C/O COLLIERS INTERNATIONAL
2.127                                                                             8601 ROBERT FULTON DR, STE 220
        of the debtor's interest
                                                                                  COLUMBIA, MD 21046


        State the term remaining      57 months
        List the contract number of
        any government contract


        State what the contract or    DELL COMPUTER LEASE                         DELL FINANCIAL SERVICES, LLC
        lease is for and the nature                                               ONE DELL WAY
2.128                                                                             ROUND ROCK, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELL COMPUTER LEASE                         DELL FINANCIAL SERVICES, LLC
        lease is for and the nature                                               ONE DELL WAY
2.129                                                                             ROUND ROCK, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER FOR SPECIFIC              DELOITTE & TOUCHE LLP
        lease is for and the nature   PERFORMANCE.                                191 PEACHTREE ST NE, STE 2000
2.130                                                                             ATLANTA, GA 30303
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1900 N. BROADWAY,    DIAKON LUTHERAN SOCIAL MINISTRIES
        lease is for and the nature   SUITE #102, BALTIMORE MD                    C/O COMMUNITY REALTY COMPANY, INC
2.131                                                                             11161 NEW HAMPSHIRE AVE, STE 200
        of the debtor's interest
                                                                                  SILVER SPRING, MD 20904


        State the term remaining      12 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 22 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 97 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    COMMERCIAL CUSTOMER AGREEMENT - DIRECTTV    DIRECTV, LLC
        lease is for and the nature                                               ATTN: NATIONAL ACCOUNTS
2.132                                                                             2260 E IMPERIAL HWY
        of the debtor's interest
                                                                                  EL SEGUNDO, CA 90245


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ADVERTISING AGREEMENT (ONLINE MARKETING     DOCTOR DISTILLERY, LLC
        lease is for and the nature   CAMPAIGN)                                   1460 4TH ST, STE 304
2.133                                                                             SANTA MONICA, CA 90401
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DIGITAL SIGNATURE APPLICATION               DOCUSIGN, INC
        lease is for and the nature                                               221 MAIN ST, STE 1000
2.134                                                                             SAN FRANCISCO, CA 94105
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1070 ST. JAMES AVENUE DONALD H D’AMOUR & CHARLES L D’AMOUR
        lease is for and the nature   SUITE D, SPRINGFIELD MA                      TRUSTEES OF THE BIG Y TRUST
2.135                                                                              2145 ROOSEVELT AVE
        of the debtor's interest
                                                                                   P.O. BOX 7840
                                                                                   SPRINGFIELD, MA 01102-7840

        State the term remaining      34 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              DREWRY SIMMONS
        lease is for and the nature                                               736 HANOVER PL, STE 200
2.136                                                                             CARMEL, IN 46032
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                           DS SERVICES OF AMERICA, INC
        lease is for and the nature                                               2300 WINDY RIDGE PKWY, STE 500
2.137                                                                             ATLANTA, GA 30339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 23 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 98 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    LEGAL SERVICES                              DUBOIS, BRYANT & C
        lease is for and the nature                                               303 COLORADO, STE 2300
2.138                                                                             AUSTIN, TX 78701
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5422 FOREST DRIVE,   EAST FOREST PLAZA II, LLC
        lease is for and the nature   SUITE 106, COLUMBIA SC                      C/O GRUBB & ELLIS/WILSON KIBLER
2.139                                                                             1111 LAUREL ST
        of the debtor's interest
                                                                                  COLUMBIA, SC 29201


        State the term remaining      65 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 710 ESTES DRIVE, SUITE ECN PROPERTIES VII, LTD
        lease is for and the nature   105, LONGVIEW TX                              C/O HCI GENERAL CONTRACTORS
2.140                                                                               2001 N LAMAR ST, STE 200
        of the debtor's interest
                                                                                    DALLAS, TX 75202-1736


        State the term remaining      10 months
        List the contract number of
        any government contract


        State what the contract or    ENVIRONMENTAL WASTE DISPOSAL (DS WATER)     ECOVA, INC, A WASHINGTON CORP
        lease is for and the nature                                               1313 N ATLANTIC ST, STE 5000
2.141                                                                             SPOKANE, WA 99201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2650 BEACH BLVD,     EDGEWATER RETAIL PARTNERS I, LP
        lease is for and the nature   BILOXI MS                                   C/O PRIME FINANCE PARTNERS
2.142                                                                             233 NORTH MICHIGAN AVE, STE 1915
        of the debtor's interest
                                                                                  CHICAGO, IL 60601


        State the term remaining      49 months
        List the contract number of
        any government contract


        State what the contract or    FACILITY MASTER SERVICE AGREEMENT           ELITE FACILITY SERVICES
        lease is for and the nature                                               5221 ST AUGUSTINE RD
2.143                                                                             JACKSONVILLE, FL 32207
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 24 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 99 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 5130 FAIRBANKS DR., EL EP SIMANA, LP
        lease is for and the nature   PASO TX                                       C/O MIMCO
2.144                                                                               6500 MONTANA
        of the debtor's interest
                                                                                    EL PASO, TX 79925


        State the term remaining      48 months
        List the contract number of
        any government contract


        State what the contract or    SUPPLY AGREEMENT                              ESPRIGAS
        lease is for and the nature                                                 500 NORTHRIDGE RD, STE 120
2.145                                                                               ATLANTA, GA 30350
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 728 WOLCOTT STREET,    FAIR OAKS COMMONS, LLC
        lease is for and the nature   WATERBURY CT                                  48 EAST OLD COUNTRY RD, STE 203
2.146                                                                               MINEOLA, NY 11501
        of the debtor's interest


        State the term remaining      16 months
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - ASSET PURCHASE AGREEMENT         FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                 DMD
2.147                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - BILL OF SALE AND ASSIGNMENT      FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                 DMD
2.148                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - BUSINES ASSOCIATE AGREEMENT      FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                 DMD
2.149                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 25 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 100 of 159
Debtor Name          Benevis, LLC                                                                   Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease
        State what the contract or    12.12.2014 - BUY-SELL OPTION AGREMEENT - PHILIP   FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   DERRICK HAMPTON, DMD AND TU M. TRAN, DDS          DMD
2.150                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - EMPLOYMENT AGREEMENT - PHILIP        FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   DERRICK HAMPTON, DMD                              DMD
2.151                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - EQUIPMENT LEASE AGREMEENT            FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                     DMD
2.152                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - HOLDBACK AND EXPENSE AGREEMENT       FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                     DMD
2.153                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - LINE OF CREDIT PROMISSORY NOTE       FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                     DMD
2.154                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - PATIENT RECORD ASSIGNMENT AND        FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   CUSTODIAN AGREEMENT                               DMD
2.155                                                                                   2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                        DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                   Page 26 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 101 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    12.12.2014 - PBSA                             FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                 DMD
2.156                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - PROFESSIONAL ASSETS TRANSFER     FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   AGREEMENT                                     DMD
2.157                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - PROFESSIONAL SERVICES AGREEMENT FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                DMD
2.158                                                                              2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                   DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - TRANSITION EQUIPMENT LEASE       FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   AGREEMENT                                     DMD
2.159                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - TRANSITION PRACTICE BUSINESS     FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature   SERVICES AGREEMENT                            DMD
2.160                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.12.2014 - TRANSITION SECURITY AGREEMENT    FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                 DMD
2.161                                                                               2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                    DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 27 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 102 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    12.12-2014 - CREDIT AND SECURITY AGREEMENT   FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                DMD
2.162                                                                              2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                   DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                    FAMILY DENTISTRY OF DUBLIN, P.C. - PHILIP DERRICK HAMPTON,
        lease is for and the nature                                                DMD
2.163                                                                              2400 BELLEVUE RD, STE 24
        of the debtor's interest
                                                                                   DUBLIN, GA 31040


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5341 ANTOINE DRIVE,   FAV REAL ESTATE VENTURE, LP
        lease is for and the nature   HOUSTON, TX                                  C/O MOSELEY COMMERCIAL REAL ESTATE
2.164                                                                              4309 CENTER ST
        of the debtor's interest
                                                                                   HOUSTON, TX 77007


        State the term remaining      29 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                               FISHER & PHILLIPS
        lease is for and the nature                                                1075 PEACHTREE ST NE, STE 3500
2.165                                                                              ATLANTA, GA 30309
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                               FORBES LAW GROUP
        lease is for and the nature                                                6900 COLLEGE BVD, STE 840
2.166                                                                              OVERLAND PARK, KS 66211
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.01.2019 - EMPLOYEE SERVICES AGREEMENT     FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                4500 CASCADE RD SE, STE 107
2.167                                                                              GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 28 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 103 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    04.22.2016 - ASSET PURCHASE AGREEMENT          FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  4500 CASCADE RD SE, STE 107
2.168                                                                                GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.22.2016 - BUY-SELL OPTION AGREEMENT         FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  4500 CASCADE RD SE, STE 107
2.169                                                                                GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.22.2016 - EMPLOYMENT AGREEMENT - MARK L.    FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   SALHANEY, DDS                                  4500 CASCADE RD SE, STE 107
2.170                                                                                GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.22.2016 - PBSA                              FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  4500 CASCADE RD SE, STE 107
2.171                                                                                GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.22.2016 - PROFESSIONAL ASSETS TRANSFER AND FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           4500 CASCADE RD SE, STE 107
2.172                                                                               GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.22.2016 - TRANSITION SERVICES AGREEMENT     FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  4500 CASCADE RD SE, STE 107
2.173                                                                                GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 29 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 104 of 159
Debtor Name          Benevis, LLC                                                                  Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    12.20.2018 - STOCK POWER - DR. SALHANEY TO DR.   FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   VIETH                                            4500 CASCADE RD SE, STE 107
2.174                                                                                  GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.31.2018 - NOTICE OF EXERCISE OF OPTION TO     FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   PURCHASE SHARES                                  4500 CASCADE RD SE, STE 107
2.175                                                                                  GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.31.2018 - RESIGNATION - DR. SALHANEY          FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                    4500 CASCADE RD SE, STE 107
2.176                                                                                  GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                        FOREST HILLS DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                    4500 CASCADE RD SE, STE 107
2.177                                                                                  GRAND RAPIDS, MI 49546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LOBBYING                                         FORT POINT STRATEGIE
        lease is for and the nature                                                    115 HARVEST LN
2.178                                                                                  BRIDGEPORT, MA 2324
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1852 BLUFFTON ROAD,       FOSTER PARK PROPERTIES, INC
        lease is for and the nature   FORT WAYNE IN                                    70 NE LOOP 410, STE 185
2.179                                                                                  SAN ANTONIO, TX 78216
        of the debtor's interest


        State the term remaining      51 months
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 30 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 105 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 6537 ARLINGTON BLVD,   Frank Forte, Fr and Michael L Rottenberg
        lease is for and the nature   FALLS CHURCH VA                               In Their Capacities As Trustees of The M&W Trust
2.180                                                                               and Michael L Rottenberg and Lewis K Kest, In Their
        of the debtor's interest
                                                                                    Capacities As Trustees of The Walter Diener Residuary Trust
                                                                                    6231 Leesburg Pike, Ste 100
                                                                                    Falls Church, VA 22044
        State the term remaining      57 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2450 LAWRENCEVILLE     FRANKEL ‘N STEIN ENTERPRISES, LLC
        lease is for and the nature   HIGHWAY, SUITE 100, DECATUR GA                2450 LAWRENCEVILLE HWY, STE 100
2.181                                                                               DECATUR, GA 30033
        of the debtor's interest


        State the term remaining      84 months
        List the contract number of
        any government contract


        State what the contract or    MARKETING SERVICE AGREEMENT                   FUTUREDONTICS, INC
        lease is for and the nature                                                 6060 CENTER DR, UNIT 7
2.182                                                                               LOS ANGELES, CA 90045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MARKETING SERVICE AGREEMENT                   FUTUREDONTICS, INC
        lease is for and the nature                                                 DBA 1-800-DENTIST
2.183                                                                               6060 CENTER DR, UNIT 7
        of the debtor's interest
                                                                                    LOS ANGELES, CA 90045


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3711 GREGORY STREET, GARY MEHAN/G M PROPERTIES
        lease is for and the nature   WICHITA FALLS TX                            2006 AVONDALE ST
2.184                                                                             WICHITA FALLS, TX 76308
        of the debtor's interest


        State the term remaining      11 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1923 MARSHA SHARP      GATEWAY PROPERTIES, LTD
        lease is for and the nature   FREEWAY, STE. 103, LUBBOCK TX                 4002 21ST ST
2.185                                                                               LUBBOCK, TX 79410
        of the debtor's interest


        State the term remaining      12 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                   Page 31 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 106 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    REAL PROPERTY LEASE AT 406 NORTH FRUITLAND   GBR CEDAR LN LIMITED LIABILITY COMPANY
        lease is for and the nature   BLVD, SALISBURY MD                           3 MANHATTANVILLE RD
2.186                                                                              PURCHASE, NY 10577
        of the debtor's interest


        State the term remaining      60 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2400 RICHMOND ROAD,   GC&A CENTRAL MALL PARTNERS, LP
        lease is for and the nature   SUITE 133, TEXARKANA TX                      C/O KOHAN INVESTMENT GROUP
2.187                                                                              1010 NORTHERN BLVD, STE 212
        of the debtor's interest
                                                                                   GREAT NECK, NY 11021


        State the term remaining      31 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3057 GENTILLY BLVD,   GENTILLY, LLC
        lease is for and the nature   NEW ORLEANS LA                               P.O. BOX 311240
2.188                                                                              2501 OAK RUN PKWY
        of the debtor's interest
                                                                                   NEW BRAUNFELS, TX 78132


        State the term remaining      42 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 105 MYRTLE ST, NEW    GEORGE T ABDOW & RONALD J ABDOW
        lease is for and the nature   BRITAIN CT                                   TRUSTEES OF THE G&R REALTY TRUST
2.189                                                                              1111 ELM ST, STE 10
        of the debtor's interest
                                                                                   WEST SPRINGFIELD, MA 01089


        State the term remaining      9 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3533 PLANK RD,        GFS REALTY LLC
        lease is for and the nature   FREDERICKSBURG VA                            P.O. BOX 202
2.190                                                                              MANAKIN SABOT, VA 23103
        of the debtor's interest


        State the term remaining      37 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1840 N LEE TREVINO    GGIA II LIMITED
        lease is for and the nature   DRIVE , SUITE 405-407, EL PASO TX            C/O T-GROUP PROPERTIES LLC
2.191                                                                              9434 VISCOUNT, STE 155
        of the debtor's interest
                                                                                   EL PASO, TX 79925


        State the term remaining      16 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 32 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 107 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    REAL PROPERTY LEASE AT 6667 VERNON WOODS    GHL, LLC
        lease is for and the nature   DR. , SUITE B-30, ATLANTA GA                C/O SKYLINE SEVEN REAL ESTATE, LLC
2.192                                                                             5825 GLENRIDGE DR, BLDG 1, STE 206
        of the debtor's interest
                                                                                  ATLANTA, GA 30328


        State the term remaining      5 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2030 WEST BASELINE   GJ MOUNTAIN, LLC
        lease is for and the nature   RD. SHOPS A, SUITE 176, PHOENIX AZ          2398 E CAMELBACK RD, STE 550
2.193                                                                             PHOENIX, AZ 85016
        of the debtor's interest


        State the term remaining      51 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1090 NORTHCHASE      GLASSRATNER MANAGEMENT AND REALTY ADVISORS, LLC
        lease is for and the nature   PKWY STE 150, MARIETTA GA                   C/O CROSSGATE PARNTERS
2.194                                                                             7320 MCGINNIS FERRY RD
        of the debtor's interest
                                                                                  SUWANNEE, GA 30024


        State the term remaining      6 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1350 CHESTNUT        GROVE PARK PROPERTY, LLC
        lease is for and the nature   STREET, ORANGEBURG SC                       C/O WHEELER REAL ESTATE, LLC
2.195                                                                             RIVERSEDGE NORTH
        of the debtor's interest
                                                                                  2529 VIRGINIA BEACH BLVD, STE 200
                                                                                  VIRGINIA BEACH, VA 23452

        State the term remaining      52 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              HALLORAN & SAGE
        lease is for and the nature                                               ONE GOODWIN SQUARE
2.196                                                                             225 ASYLUM ST
        of the debtor's interest
                                                                                  HARTFORD, CT 6103


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              HAMEL MARCIN DUNN
        lease is for and the nature                                               24 FEDERAL ST 11TH FL
2.197                                                                             BOSTON, MA 2110
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 33 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 108 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    REVIEW OF THEIR EXECUTIVE COMPENSATION       HANNA RESOURCE GROUP
        lease is for and the nature   PROGRAM FOR ITS SENIOR STAFF                 3229 SUMMIT SQUARE PL, STE 250
2.198                                                                              LEXINGTON, KY 40509
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 10642 DEERBROOK       HAROLD S SILBER DDS PC
        lease is for and the nature   DRIVE, KNOXVILLE TN                          1111 NORTHSHORE DR, STE S-700
2.199                                                                              KNOXVILLE, TN 37919
        of the debtor's interest


        State the term remaining      63 months
        List the contract number of
        any government contract


        State what the contract or    LOBBYIST - LISA JONES                        HARRIS, JONES AND MALONE
        lease is for and the nature                                                2423 MD AVE, STE 100
2.200                                                                              BALTIMORE, MD 21218
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1004 N TEXAS BLVD,    HE BUTT STORE PROPERTY COMPANY NO ONE
        lease is for and the nature   SUITE B-1, WESLACO TX                        646 S MAIN
2.201                                                                              SAN ANTONIO, TX 78204
        of the debtor's interest


        State the term remaining      13 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2316 S ZAPATA HWY,    HEB GROCERY COMPANY, LP
        lease is for and the nature   LAREDO TX                                    646 S MAIN
2.202                                                                              SAN ANTONIO, TX 78204
        of the debtor's interest


        State the term remaining      26 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3850 S. NEW           HEBCO DEVELOPMENT INC
        lease is for and the nature   BRAUNFELS AVENUE SUITE 101, SAN ANTONIO TX   P.O. BOX 839955
2.203                                                                              SAN ANTONIO, TX 78283
        of the debtor's interest


        State the term remaining      39 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 34 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 109 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    REAL PROPERTY LEASE AT 8301 INDIANAPOLIS     HIGHLAND PLAZA IMPROVEMENTS, LLC
        lease is for and the nature   BLVD, HIGHLAND IN                            C/O MID-AMERICA ASSET MGMT
2.204                                                                              1 PARKVIEW PLZ, 9TH FL
        of the debtor's interest
                                                                                   OAKBROOK TERRACE, IL 60181


        State the term remaining      6 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1447 YORK ROAD,       HILL MANAGEMENT SERVICES, INC
        lease is for and the nature   LUTHERVILLE MD                               9640 DEERCO RD
2.205                                                                              TIMONIUM, MD 21093
        of the debtor's interest


        State the term remaining      42 months
        List the contract number of
        any government contract


        State what the contract or    STAFFING SERVICES                            HIRE DYNAMICS
        lease is for and the nature                                                1845 SATELLITE BLVD, UNIT 100
2.206                                                                              DULUTH, GA 30097
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.05.2017 - APPROVED RETIREMENT LETTER      HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                OWNER
2.207                                                                              3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                   HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.05.2017 - PATIENT NOTIIFICATION           HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                OWNER
2.208                                                                              3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                   HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.02.2017 - STOCK POWER - DR. SHAW TO DR.   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   MAYFIELD                                     OWNER
2.209                                                                              3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                   HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 35 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 110 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    02.09.2017 - NOTICE OF EXERCISE OF OPTION TO   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   PURCHASE SHARES                                OWNER
2.210                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.09.2017 - RECORDS TRANSFER AGREEMENT -      HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   DRS. SHAW AND MAYFIELD                         OWNER
2.211                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - ASSET PURCHASE AGREEMENT - DR.    HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   SHAW                                           OWNER
2.212                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - BILL OF SALE AND ASSIGNMENT       HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                  OWNER
2.213                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - BUSINESS ASSOCIATE ADDENDUM       HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                  OWNER
2.214                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - BUY-SELL OPTION AGREEMENT- LYNN C. HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   SHAW, DDS (SHAREHOLDER) AND DR. MAYFIELD        OWNER
2.215                                 (POTENTIAL PURCHAER)                            3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                      HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 36 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 111 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    02.27.2015 - CREDIT AND SECURITY AGREEMENT    HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                 OWNER
2.216                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - EMPLOYMENT AGREEMENT - LYNN C.   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   SHAW, DDS                                     OWNER
2.217                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - EQUIPMENT LEASE AGREEMENT        HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                 OWNER
2.218                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - PBSA                             HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                 OWNER
2.219                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - PROFESSIONAL ASSETS TRANSFER AND HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   CUSTODIAN AGREEMENT                           OWNER
2.220                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.27.2015 - TRANSITION SERVICES AGREEMENT    HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                 OWNER
2.221                                                                               3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                    HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 37 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 112 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    04.10.2017 - AMENDED AND RESTATED PBSA         HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                  OWNER
2.222                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.10.2017 - BUY-SELL OPTION AGREEMENT - DR.   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   WELCH (SHAREHOLDER) AND DR. MAYFIELD           OWNER
2.223                                 (POTENTIAL PURCHASER)                          3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.10.2017 - CONTRIBUTION AGREEMENT - ROBERT   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   WELCH, DDS                                     OWNER
2.224                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.10.2017 - EMPLOYEE SERVICES AGREEMENT       HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                  OWNER
2.225                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.10.2017 - EMPLOYMENT AGREEMENT - ROBERT     HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   WELCH, DDS                                     OWNER
2.226                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.10.2017 - PROMISSORY NOTE                   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                  OWNER
2.227                                                                                3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                     HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 38 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 113 of 159
Debtor Name          Benevis, LLC                                                                  Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    04.10.2017 - PROMISSORY NOTE PAYMENT             HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   DIRECTION AND AUTHORIZATION                      OWNER
2.228                                                                                  3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                       HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.17.2017 - STOCK TRANSFER - FROM DR.           HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   MAYFIELD TO DR. WELCH                            OWNER
2.229                                                                                  3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                       HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.07.2019 - NOTICE OF EXERCISE OF OPTION TO     HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   PURCHASE SHARES - DR. MAYFIELD                   OWNER
2.230                                                                                  3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                       HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.07.2019 - NOTICE OF TERMINATION FOR CAUSE -   HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature   TO DR. WELCH FROM DR. MAYFIELD                   OWNER
2.231                                                                                  3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                       HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                        HOBBS FAMILY DENTAL CARE, PC - DALE G. MAYFIELD, DMD,
        lease is for and the nature                                                    OWNER
2.232                                                                                  3218 NORTH GRIMES ST
        of the debtor's interest
                                                                                       HOBBS, NM 88240


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 529 NORTH VALLEY          HOPPENSTEIN PROPERTIES, INC
        lease is for and the nature   MILLS DRIVE, WACO TX                             P.O. BOX 207
2.233                                                                                  WACO, TX 76703
        of the debtor's interest


        State the term remaining      15 months
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 39 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 114 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    BACK-UP AND MIGRATION SERVICES              HOSTWAY
        lease is for and the nature                                               211 W WACKER DR, STE 900 E
2.234                                                                             CHICAGO, IL 60606
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2903 50TH STREET,    HSMEP CAPROCK, LP
        lease is for and the nature   LUBBOCK TX                                  C/O TEXAS 1ST COMMERCIAL PROPERTY MANAGEMENT, LLC
2.235                                                                             2009 PORTERFIELD WAY, STE P
        of the debtor's interest
                                                                                  UPLAND, CA 91786


        State the term remaining      33 months
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                           HUMANADENTAL
        lease is for and the nature                                               500 W MAIN ST
2.236                                                                             LOUISVILLE, KY 40202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3455 GOVERNMENT      HWY 23, LLC
        lease is for and the nature   STREET, BATON ROUGE LA                      817 BOCAGE LN
2.237                                                                             MANDEVILLE, LA 70471
        of the debtor's interest


        State the term remaining      63 months
        List the contract number of
        any government contract


        State what the contract or    IT                                          INAP
        lease is for and the nature                                               250 WILLIAMS ST, STE E-100
2.238                                                                             ATLANTA, GA 30303
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 14346 WARWICK        INLAND MID-ATLANTIC MANAGEMENT, LLC &
        lease is for and the nature   BOULEVARD, SUITE 420, NEWPORT NEWS VA       INLAND SOUTHEAST DENBIGH VILLAGE, LLC
2.239                                                                             C/O COLLIERS INTERNATIONAL
        of the debtor's interest
                                                                                  P.O. BOX 13470
                                                                                  RICHMOND, VA 23225

        State the term remaining      18 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 40 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 115 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    ON-DEMAND CLOUD BASED COMMUNICATION            INTELEPEER
        lease is for and the nature                                                  177 BOVET RD, STE 400
2.240                                                                                SAN MATEO, CA 94402
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2210 BELL STREET,       INTERSTATE VILLAGE JOINT VENTURE
        lease is for and the nature   AMARILLO TX                                    C/O FIMC
2.241                                                                                1619 S TYLER
        of the debtor's interest
                                                                                     AMARILLO, TX 79102


        State the term remaining      11 months
        List the contract number of
        any government contract


        State what the contract or    IT                                             IVISION
        lease is for and the nature                                                  1430 W PEACHTREE ST NW, STE 425
2.242                                                                                ATLANTA, GA 30309
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                 JACKSON LEWIS P.C.
        lease is for and the nature                                                  1133 WCHESTER AVE, STE S125
2.243                                                                                WEST HARRISON, NY 10604
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5900 E VIRGINIA BEACH   JANAF SHOPPING CENTER LLC
        lease is for and the nature   BLVD STE 70, NORFOLK VA                        P.O. BOX 714775
2.244                                                                                CINCINNATI, OH 45271-4775
        of the debtor's interest


        State the term remaining      64 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4315 COMMERCE DRIVE JDN REAL ESTATE – WEST LAFAYETTE, LP
        lease is for and the nature   STE 310, LAFAYETTE IN                      10689 N PENNSYLVANIA ST, STE 100
2.245                                                                            INDIANAPOLIS, IN 46280
        of the debtor's interest


        State the term remaining      13 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 41 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 116 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 3403 RIVERS EDGE       JJLG PA, LLC
        lease is for and the nature   TRAIL, KINGWOOD TX                            DR JAMES GALLAGHER
2.246                                                                               24 GREENS EDGE DR
        of the debtor's interest
                                                                                    KINGWOOD, TX 77339


        State the term remaining      37 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                JONES, SKELTON & HOCHULI, P.L.C.
        lease is for and the nature                                                 40 NORTH CENTRAL AVE, STE 2700
2.247                                                                               PHOENIX, AZ 85004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4458 JONESBORO         JOSEPH A NUNAN, AS TRUSTEE OF
        lease is for and the nature   ROAD, FOREST PARK GA                          THE RESIDUARY TRUST UNDER THE WILL OF
2.248                                                                               JOSEPH CARLTON NUNAN, DECEASED
        of the debtor's interest
                                                                                    4311 WEST LOVERS LN, STE 100
                                                                                    DALLAS, TX 75209

        State the term remaining      30 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4301 SUITE A STATE     KC DENTAL INVESTORS, LLC
        lease is for and the nature   AVENUE, KANSAS CITY KS                        C/O ASSET MANAGEMENT GROUP
2.249                                                                               5600 W 95TH ST, STE 307
        of the debtor's interest
                                                                                    OVERLAND PARK, KS 66207


        State the term remaining      105 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2248 E. 53RD STREET,   KEYSTONE PLAZA ASSOCIATES AND NCDR, LLC
        lease is for and the nature   INDIANAPOLIS IN                               C/O CBRE, INC
2.250                                                                               8888 KEYSTONE CROSSING, STE 1000
        of the debtor's interest
                                                                                    INDIANAPOLIS, IN 46240


        State the term remaining      62 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3658 EAST STREET,      KIMCO NORTH TRUST II
        lease is for and the nature   INDIANAPOLIS IN                               C/O MATHIAS DEUTSCH
2.251                                                                               P.O. BOX 1575
        of the debtor's interest
                                                                                    LAKEWOOD, NJ 08701


        State the term remaining      61 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 42 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 117 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    LICENSE AGREEMENT                               KINNEY SERVICES INC KCHECKS
        lease is for and the nature                                                   3 TALLOW WOOD DR, STE G
2.252                                                                                 CLIFTON PARK, NY 12065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.31.2020 - ADMINISTRATIVE SERVICES            KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   AGREEMENT - DR. HARMON                          HARMON, DMD, OWNER
2.253                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.31.2020 - ASSIGNMENT AND EXERCISE OF BUY-    KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   SELL OPTION AGREEMETN - DR. VIETH (ASSIGNOR)    HARMON, DMD, OWNER
2.254                                 AND MATT HARMON, DMD (ASSIGNEE) AND HAROLD      10642 DEERBROOK DR
        of the debtor's interest
                                      S. SILBER, DDS (SHAREHOLDER)                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.31.2020 - BUY-SELL OPTION AGREEMENT - MATT   KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   HARMON, DMD (SHAREHOLDER) AND DR. VIETH         HARMON, DMD, OWNER
2.255                                 (POTENTIAL PURCHASER)                           10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - ASSET PURCHASE AGREEMENT -         KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   HAROLD S. SILBER, DDS                           HARMON, DMD, OWNER
2.256                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - BUY-SELL OPTION AGREMENT - DR.     KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   SILBER AND DR. VIETH                            HARMON, DMD, OWNER
2.257                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 43 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 118 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    10.23.2015 - CREDIT AND SECURITY AGREEMENT    KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.258                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - EMPLOYMEE SERVICES AGREEMENT     KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.259                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - EMPLOYMENT AGREEMENT - HAROLD S. KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   SILBER, DDS                                   HARMON, DMD, OWNER
2.260                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - EQUIPMENT LEAES AGREEMENT        KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.261                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - LEASE AGREEMENT                  KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.262                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - PBSA                             KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.263                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 44 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 119 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    10.23.2015 - PROFESSIONAL ASSETS TRANSFER AND KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature   CUSTODIAN AGREEMENT                           HARMON, DMD, OWNER
2.264                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - SUBLEASE AGREEMENT               KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.265                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.23.2015 - TRANSITION SERVICES AGREEMENT    KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.266                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                     KNOXVILLE COSMETIC AND FAMILY DENTISTRY, P.C. - MATT
        lease is for and the nature                                                 HARMON, DMD, OWNER
2.267                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LOBBYIST                                      KRIEG DEVAULT LLP
        lease is for and the nature                                                 ONE INDIANA SQUARE, STE 2800
2.268                                                                               INDIANAPOLIS, IN 46204
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 6 WESTSIDE SHOPPING    LAKE CHARLES PC, LP
        lease is for and the nature   CENTER, GRETNA LA                             900 TOWN & COUNTRY LN, STE 210
2.269                                                                               HOUSTON, TX 77024
        of the debtor's interest


        State the term remaining      31 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 45 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 120 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SERVICE AGREEMENT FOR INTERPRETERS          LANGUAGELINE SOLUTIONS
        lease is for and the nature                                               1 LOWER RAGSDALE DR
2.270                                                                             BLDG. 2
        of the debtor's interest
                                                                                  MONTEREY, CA 933940


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1299 RUSSELL         LAURA C KOCH, DMD
        lease is for and the nature   PARKWAY, WARNER ROBBINS GA                  1299 RUSSELL PKWY
2.271                                                                             WARNER ROBBINS, GA 31088
        of the debtor's interest


        State the term remaining      11 months
        List the contract number of
        any government contract


        State what the contract or    SUBSCRIPTION                                LAW 360 AKA PORTFOLIO MEDIA, INC
        lease is for and the nature                                               111 W 19TH ST, 5TH FL
2.272                                                                             NEW YORK, NY 10011
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 432 SOUTH BIBB       LCG EAGLE PASS 2004, LP
        lease is for and the nature   AVENUE, SUITE 300, EAGLE PASS TX            3109 N ST MARY'S ST
2.273                                                                             SAN ANTONIO, TX 78212
        of the debtor's interest


        State the term remaining      13 months
        List the contract number of
        any government contract


        State what the contract or    MARKETING SERVICE AGREEMENT                 LEADSPEND, INC
        lease is for and the nature                                               52 SHERWOOD DR
2.274                                                                             LARCHMONT, NY 10538
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5700 RITCHIE HWY,    LERU COMPANY
        lease is for and the nature   BROOKLYN MD                                 450 7TH AVE
2.275                                                                             NEW YORK, NY 10123
        of the debtor's interest


        State the term remaining      54 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 46 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 121 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    REAL PROPERTY LEASE AT 1121 BROAD STREET,    LIBBY WESMARK ENTERPRISES LLC
        lease is for and the nature   SUITE 46, SUMTER SC                          C/O SELECT STRATEGIES
2.276                                                                              202 S MAIN ST UNIT J
        of the debtor's interest
                                                                                   GRAHAM, NC 27253


        State the term remaining      34 months
        List the contract number of
        any government contract


        State what the contract or    ADVISORY SERVICES AGREEMENT (401(K)          LOCKTON INVESTMENT ADVISORS, LLC AKA SOUTHEAST SERIES
        lease is for and the nature   RETIREMENT SAVINGS PLAN) AND CONSULTING      OF LOCKTON COMPANIES, LLC
2.277                                 SERVICES AGREEMENT FOR HEALTH BENEFITS AND   3280 PEACHTREE RD NE, STE 250
        of the debtor's interest
                                      BAA                                          ATLANTA, GA 30305


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOW - DIGITAL ADVERTISING AGENCY             LOOK LISTEN CREATIVE, LLC
        lease is for and the nature                                                1737 ELLSWORTH INDUSTRIAL BLVD NW, STE B-1
2.278                                                                              ATLANTA, GA 30318
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 724 WEST MAIN ST.     LRIC LEWISVILLE, LP
        lease is for and the nature   SUITE 316, LEWISVILLE, TX                    P.O. BOX 660394
2.279                                                                              DALLAS, TX 75266-0394
        of the debtor's interest


        State the term remaining      63 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3218 NORTH GRIMES     LYNN C SHAW
        lease is for and the nature   ST., HOBBS NM                                3662 REFLECTIONS LN
2.280                                                                              LAS CRUCES, NM 88011
        of the debtor's interest


        State the term remaining      55 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 124 WEST MLKING JR.   LYON REALTY GROUP LLC
        lease is for and the nature   DR., HINESVILLE GA                           337 HIDDEN COVE DR
2.281                                                                              RICHMOND HILL, GA 31324
        of the debtor's interest


        State the term remaining      61 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 47 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 122 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    REAL PROPERTY LEASE AT 1536 EISENHOWER          MACON PLAZA, LLC
        lease is for and the nature   PARKWAY, MACON GA                               C/O SAFEWAY GROUP, INC
2.282                                                                                 6961 PEACHTREE INDUSTRIAL BLVD, STE 101
        of the debtor's interest
                                                                                      NORCROSS, GA 30092


        State the term remaining      41 months
        List the contract number of
        any government contract


        State what the contract or    03.29.2017 - FIRST AMENDMENT TO ASSET           MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   PURCHASE AGREEMENT                              JENNIFER BANQUER, DDS
2.283                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.17.2019 - EMPLOYMENT AGREEMENT - JENNIFER    MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   BANQUER, DDS                                    JENNIFER BANQUER, DDS
2.284                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.20.2016 - NOTICE TO TERMINATE - GRIFFITH     MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   LEWIS, DDS                                      JENNIFER BANQUER, DDS
2.285                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.21.2017 - SECOND AMENDMENT TO LICENSE        MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   AGREEMENT                                       JENNIFER BANQUER, DDS
2.286                                                                                 10642 DEERBROOK DR
        of the debtor's interest
                                                                                      KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.01.2019 - ASSIGNMENT AND EXERCISE OF BUY-    MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   SELL OPTION AGREEMENT - DR. VIETH (ASSIGNOR),   JENNIFER BANQUER, DDS
2.287                                 JENNIFER L. BANQUER, DDS (ASSIGNEE) AND         10642 DEERBROOK DR
        of the debtor's interest
                                      DIMETRY B. COSSICH, DDS (SHAREHOLDER)           KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 48 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 123 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    09.25.2015 - ASSET PURCHASE AGREEMENT -        MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   DIMETRY B. COSSICH, DDS                        JENNIFER BANQUER, DDS
2.288                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - ASSIGNMENT AND ASSUMPTION         MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   AGREEMENT                                      JENNIFER BANQUER, DDS
2.289                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - BUY-SELL OPTION AGREEMENT - DR.   MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   COSSICH (SHAREHOLDER) AND DR. VIETH            JENNIFER BANQUER, DDS
2.290                                 (POTENTIAL PURCHASER)                          10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - CREDIT AND SECURITY AGREEMENT     MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                  JENNIFER BANQUER, DDS
2.291                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - EMPLOYEE SERVICES AGREEMENT       MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                  JENNIFER BANQUER, DDS
2.292                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - EMPLOYMENT AGREEMENT - DIMETRY    MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   B. COSSICH, DDS                                JENNIFER BANQUER, DDS
2.293                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 49 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 124 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    09.25.2015 - EMPLOYMENT AGREEMENT - GRIFFITH   MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   LEWIS, DMD                                     JENNIFER BANQUER, DDS
2.294                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - EQUIPMENT AGREEMENT               MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                  JENNIFER BANQUER, DDS
2.295                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - FIRST AMENDMETN TO LICENSE        MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   AGREEMENT                                      JENNIFER BANQUER, DDS
2.296                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - LICENSE AGREEMENT                 MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                  JENNIFER BANQUER, DDS
2.297                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - ORTHODONTIC PROVIDER AGREEMENT - MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   JOSEPH ASERCION, DOD, APDC                    JENNIFER BANQUER, DDS
2.298                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - PBSA                              MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                  JENNIFER BANQUER, DDS
2.299                                                                                10642 DEERBROOK DR
        of the debtor's interest
                                                                                     KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 50 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 125 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    09.25.2015 - PROFESSIONAL ASSETS TRANSFER AND MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature   CUSTODIAN AGREEMENT                           JENNIFER BANQUER, DDS
2.300                                                                               10642 DEERBROOK DR
        of the debtor's interest
                                                                                    KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - SUBSCRIPTON OFFER               MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                JENNIFER BANQUER, DDS
2.301                                                                              10642 DEERBROOK DR
        of the debtor's interest
                                                                                   KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.25.2015 - TRANSITION SERVICES AGREEMENT   MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                JENNIFER BANQUER, DDS
2.302                                                                              10642 DEERBROOK DR
        of the debtor's interest
                                                                                   KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.18.2015 - EMPLOYEE SERVICES AGREEMENT     MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                JENNIFER BANQUER, DDS
2.303                                                                              10642 DEERBROOK DR
        of the debtor's interest
                                                                                   KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                    MANHATTAN BOULEVARD DENTAL ASSOCIATES, A PROF. CORP. -
        lease is for and the nature                                                JENNIFER BANQUER, DDS
2.304                                                                              10642 DEERBROOK DR
        of the debtor's interest
                                                                                   KNOXVILLE, TN 37922


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DIGITAL CALL MARKETPLACE - LOOK LISTEN       MARCHEX SALES, LLC
        lease is for and the nature   MARKETING SERVICES                           520 PIKE ST, STE 2000
2.305                                                                              SEATTLE, WA 98101
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 51 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 126 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    REAL PROPERTY LEASE AT 6084 SAM SNEAD           MARTIN J DIAMOND AND KAREN DIAMOND
        lease is for and the nature   HIGHWAY, HOT SPRINGS VA                         22815 SAM SNEAD HWY
2.306                                                                                 WARM SPRINGS, VA 24484
        of the debtor's interest


        State the term remaining      14 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1531 MARYLAND            MARYLAND CROSSING, LLC
        lease is for and the nature   AVENUE, WASHINGTON DC                           C/O AAC MANAGEMENT CORP
2.307                                                                                 150 EAST 58TH ST, 4TH FL
        of the debtor's interest
                                                                                      NEW YORK, NY 10155


        State the term remaining      14 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2181 WASHINGTON          MAYO FIVE, LLC
        lease is for and the nature   STREET, SUITE 101, ROXBURY MA                   C/O ADVANCED REALTY
2.308                                                                                 50 FRANKLIN ST, STE 400
        of the debtor's interest
                                                                                      BOSTON, MA 02110


        State the term remaining      65 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1000 NO. MIDKIFF RD. ,   MESA CENTERS, LLC
        lease is for and the nature   SUITE B-6, MIDLAND TX                           C/O QUICK & COMPANY
2.309                                                                                 606 W 12TH ST
        of the debtor's interest
                                                                                      AUSTIN, TX 78701


        State the term remaining      16 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1888 MAIN STREET,        METRO CENTER NE, LLC
        lease is for and the nature   SUITE 7, HARTFORD CT                            C/O NORTHEAST RETAIL LEASING
2.310                                                                                 360 BLOOMFIELD AVE, STE 208
        of the debtor's interest
                                                                                      WINDSOR, CT 06095


        State the term remaining      26 months
        List the contract number of
        any government contract


        State what the contract or    IT SERVICE AGREEEMENT                           METTEL
        lease is for and the nature                                                   55 WATER ST, 32ND FL
2.311                                                                                 NEW YORK, NY 10041
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 52 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 127 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    LEGAL SERVICES                                MEUNIER ET.AL
        lease is for and the nature                                                 999 PEACHTREE ST NE, STE 1300
2.312                                                                               ATLANTA, GA 30309
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IT                                            MIMECAST
        lease is for and the nature                                                 191 SPRING ST
2.313                                                                               LEXINGTON, MA 2421
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                MORGAN LEWIS
        lease is for and the nature                                                 1701 MARKET ST
2.314                                                                               PHILADELPHIA, PA 19103
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES - GOVERNMENT RELATIONS         MULTISTATE ASSOCIATES, INC
        lease is for and the nature                                                 515 KING ST, STE 300
2.315                                                                               ALEXANDRIA, VA 22314
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5504 E. 22ND STREET,   MVL INVESTMENTS, LLC
        lease is for and the nature   SUITE 140, TUCSON AZ                          C/O DAVID
2.316                                                                               1828 MAIN ST
        of the debtor's interest
                                                                                    HUNINGTON BEACH, CA 92648


        State the term remaining      18 months
        List the contract number of
        any government contract


        State what the contract or    04.08.2016 - EMPLOYEE SERVICES AGREEMENT      N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                 625 N CARRIER PKWY
2.317                                                                               GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 53 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 128 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    10.31.2014 - ASSET PURCHASE AGREEMENT - KARRY N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   B. BARNES, DDS                                625 N CARRIER PKWY
2.318                                                                               GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - BILL OF SALE AND ASSIGNMENT       N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.319                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - BUY-SELL OPTION AGREEMENT - DR.   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   BARNES (SHAREHOLDER) AND DR. MAYFIELD          625 N CARRIER PKWY
2.320                                 (POTENTIAL PURCHASER)                          GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - CREDIT AND SECURITY AGREEMENT     N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.321                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - EQUIPMENT LEASE                   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.322                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - PATIENT RECORD ASSIGNMENT AND     N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREMENT                             625 N CARRIER PKWY
2.323                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 54 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 129 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    10.31.2014 - PBSA                              N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.324                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.31.2014 - PROFESSIONAL ASSETS TRANSFER      N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   AGREEMENT                                      625 N CARRIER PKWY
2.325                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - AMENDED AND RESTATED PBSA         N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.326                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - ASSIGNMENT AND EXERCISE OF BUY-   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   SELL OPTION AGREEMENT - DR. MAYFIELD           625 N CARRIER PKWY
2.327                                 (ASSIGNOR), THALIA SHIRLEY, DDS (ASSIGNEE) AND GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest
                                      KARRY B. BARNES, DDS (SHAREHOLDER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - BUY-SELL OPTION AGREEMENT - DR.   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   SHIRLEY (SHAREHOLDER) AND DR. MAYFIELD         625 N CARRIER PKWY
2.328                                 (POTENTIAL PURCHASER)                          GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - CONTRIBUTION AGREEMENT            N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                  625 N CARRIER PKWY
2.329                                                                                GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 55 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 130 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    11.28.2016 - EMPLOYEE SERVICES AGREEMENT     N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                625 N CARRIER PKWY
2.330                                                                              GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - EMPLOYMENT AGREEMENT - THALIA   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   SHIRLEY, DDS                                 625 N CARRIER PKWY
2.331                                                                              GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - PROMISSORY NOTE                 N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                625 N CARRIER PKWY
2.332                                                                              GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - PROMISSORY NOTE AUTHORIZATION   N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                625 N CARRIER PKWY
2.333                                                                              GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.28.2016 - RECORDS TRANSFER AGREEMENT - DR. N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature   BARNES AND DR. SHIRLEY                        625 N CARRIER PKWY
2.334                                                                               GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                    N. CARRIER PARKWAY, PC - THALIA SHIRLEY, DDS, OWNER
        lease is for and the nature                                                625 N CARRIER PKWY
2.335                                                                              GRAND PRAIRIE, TX 75050-5463
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 56 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 131 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    REAL PROPERTY LEASE AT 2990 SOUTH SIXTH     NAZY HIRANI
        lease is for and the nature   AVENUE, TUCSON AZ                           4122 WEST VENUS WAY, STE A
2.336                                                                             CHANDLER, AZ 85226
        of the debtor's interest


        State the term remaining      60 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              NELSON MULLINS RILEY
        lease is for and the nature                                               1320 MAIN ST 17TH FL
2.337                                                                             COLUMBIA, SC 29201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 651 HIGHWAY 28BYP,   NEW MARKET - ANDERSON LLC
        lease is for and the nature   ANDERSON, SC                                C/O JONES LANG LASALLE AMERICAS, INC
2.338                                                                             RETAIL OPEN AIR DIV
        of the debtor's interest
                                                                                  6365 HALCYON WAY, STE 970
                                                                                  ALPHARETTA, GA 30005

        State the term remaining      92 months
        List the contract number of
        any government contract


        State what the contract or    CREDIT AGREEMENT                            NEW MOUNTAIN FINANCE CORP
        lease is for and the nature                                               789 7TH AVE, 48TH FL
2.339                                                                             NEW YORK, NY 10021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1720 CRAIN HIGHWAY   NORTH COUNTY CORPORATION
        lease is for and the nature   SUITE 103/104, GLEN BURNIE MD               300 HOSPITAL DR, STE 212
2.340                                                                             GLEN BURNIE, MD 21061
        of the debtor's interest


        State the term remaining      8 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2539 JUDSON ROAD,    NORTH LOOP PARTNERS, LTD
        lease is for and the nature   LONGVIEW TX                                 C/O CONNECTED MANAGEMENT SERVICES
2.341                                                                             2525 MCKINNON, STE 700
        of the debtor's interest
                                                                                  DALLAS, TX 75201


        State the term remaining      18 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 57 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 132 of 159
Debtor Name          Benevis, LLC                                                                 Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    02.15. 2016 - PROMISSORY NOTE                   NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                   837 SEMINOLE RD, STE 100
2.342                                                                                 NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.15.2016 - AMENDED AND RESTATED PBSA          NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                   837 SEMINOLE RD, STE 100
2.343                                                                                 NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.15.2016 - ASSIGNMENT AND EXERCISE OF BUY-    NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   SELL OPTION AGREEMENT - DR. VIETH (ASSIGNOR),   837 SEMINOLE RD, STE 100
2.344                                 RONALD LEYDER, DDS (ASSIGNEE), AND RYAN T.      NORTON SHORES, MI 49441-6734
        of the debtor's interest
                                      BRUNWORTH, DDS (SHAREHOLDER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.15.2016 - BUY-SELL OPTION AGREEMENT -        NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   RONALD LEYDER, DDS (SHAREHOLDER) AND DR.        837 SEMINOLE RD, STE 100
2.345                                 VIETH (POTENTIAL PURCHASER)                     NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.15.2016 - CONTRIBUTION AGREEMENT             NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                   837 SEMINOLE RD, STE 100
2.346                                                                                 NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.15.2016 - EMPLOYER AGREEMENT - RONALD        NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   LEYDER, DDS                                     837 SEMINOLE RD, STE 100
2.347                                                                                 NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 58 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 133 of 159
Debtor Name          Benevis, LLC                                                                  Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    02.15.2016 - PROMISSORY NOTE PAYMENT             NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   DIRECTION AND AUTHORIZATION                      837 SEMINOLE RD, STE 100
2.348                                                                                  NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08..2015 - BUY-SELL OPTION AGREEMENT - RYAN   NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   T. BRUNWORTH, DDS (SHAREHOLDER) AND DR.          837 SEMINOLE RD, STE 100
2.349                                 VIETH (POTENTIAL PURCHASER)                      NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - ASSET PURCHASE AGREEMENT            NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                    837 SEMINOLE RD, STE 100
2.350                                                                                  NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - BILL OF SALE                        NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                    837 SEMINOLE RD, STE 100
2.351                                                                                  NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - CREDIT AND SECURITY AGREEMENT       NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                    837 SEMINOLE RD, STE 100
2.352                                                                                  NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - EMPLOYMENT AGREEMENT - RYAN T.      NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   BRUNWORTH, DDS                                   837 SEMINOLE RD, STE 100
2.353                                                                                  NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 59 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 134 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    05.08.2015 - EQUIPMENT LEASE AGREEMENT        NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                 837 SEMINOLE RD, STE 100
2.354                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - FIRPTA                           NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                 837 SEMINOLE RD, STE 100
2.355                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - LINE OF CREDIT PROMISSORY NOTE   NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                 837 SEMINOLE RD, STE 100
2.356                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - PBSA                             NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                 837 SEMINOLE RD, STE 100
2.357                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - PROFESSIONAL ASSETS TRANSFER AND NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           837 SEMINOLE RD, STE 100
2.358                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.08.2015 - TRANSITION SERVICES AGREEMENT    NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                 837 SEMINOLE RD, STE 100
2.359                                                                               NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases              Page 60 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 135 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PBSA & RELATED AGREEMENTS                   NORTON SHORES DENTAL, PC - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                               837 SEMINOLE RD, STE 100
2.360                                                                             NORTON SHORES, MI 49441-6734
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 837 SEMINOLE RD.     NORTON SHORES PROFESSIONAL CENTRE, LLC
        lease is for and the nature   SUITE 1, NORTON SHORES MI                   ATTN: BRUCE BOURDON
2.361                                                                             3597 HENRY ST, STE 200
        of the debtor's interest
                                                                                  MUSKEGON, MI 49441


        State the term remaining      41 months
        List the contract number of
        any government contract


        State what the contract or    IT                                          ONELOGIN
        lease is for and the nature                                               848 BATTERY ST
2.362                                                                             SAN FRANCISCO, CA 94111
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORACLE CLOUD SERVICES AGREEMENT (ORDER      ORACLE AMERICA, INC
        lease is for and the nature   FORM)                                       500 ORACLE PKWY
2.363                                                                             REDWOOD SHORES, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTERPRETING SERVICES AGREEMENT             PACIFIC INTERPRETERS
        lease is for and the nature                                               707 SW WASHINGTON, STE 200
2.364                                                                             PORTLAND, OR 97205
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1096 REVERE BEACH    PARKWAY PLAZA VENTURE, LLC
        lease is for and the nature   PKWY, CHELSEA MA                            C/O FEDERAL REALTY INVESTMENT TRUST 211-2110
2.365                                                                             P.O. BOX 8500-9320
        of the debtor's interest
                                                                                  PHILADELPHIA, PA 19178-9320


        State the term remaining      50 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 61 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 136 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    REAL PROPERTY LEASE AT 2001 NE EVANGELINE    PARKWAY PLAZA, LLC
        lease is for and the nature   THRUWAY, SUITE 3, LAFAYETTE LA               500 N AKARD ST, STE 3240
2.366                                                                              DALLAS, TX 75201
        of the debtor's interest


        State the term remaining      47 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4173 PATTERSON        PATTERSON VILLAGE LLLP
        lease is for and the nature   AVENUE, BALTIMORE MD                         C/O SHOPPING CENTER MGMT CO, INC
2.367                                                                              1829 REISTERSTOWN RD, STE 440
        of the debtor's interest
                                                                                   BALTIMORE, MD 21208


        State the term remaining      15 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4740 CONNECTICUT AVE PAUL M KRAINSON
        lease is for and the nature   NW, WASHINGTON DC                           7710 WOODMONT AVE, UNIT 701
2.368                                                                             BETHESDA, MD 20814
        of the debtor's interest


        State the term remaining      48 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 9018 MANSFIELD RD,    PDQ SOUTHPARK LLC
        lease is for and the nature   SHREVEPORT LA                                C/O ALL PROPERTY SERVICES
2.369                                                                              1410 HAWN AVE
        of the debtor's interest
                                                                                   SHREVEPORT, LA 71107


        State the term remaining      30 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4054 BUFORD HIGHWAY PEACHTREE DEKALB CROSSINGS, LLC
        lease is for and the nature   NE, ATLANTA GA                             ATTN: JULIO PENARANDA
2.370                                                                            4166 BUFORD HWY
        of the debtor's interest
                                                                                 ATLANTA, GA 30345


        State the term remaining      64 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2400 BELLEVUE RD. #24, PHILLIP DERRICK HAMPTON AND HIDDEN ACRES
        lease is for and the nature   DUBLIN GA                                     P.O. BOX 16504
2.371                                                                               DUBLIN, GA 31021
        of the debtor's interest


        State the term remaining      29 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 62 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 137 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    REAL PROPERTY LEASE AT 933 PLEASANT STREET, PIVOTAL FALL RIVER #1 LLC
        lease is for and the nature   SUITE 102-103, FALL RIVER MA                C/O KEYPOINT PARTNERS, LLC
2.372                                                                             1 BURLINGTON WOODS DR
        of the debtor's interest
                                                                                  BURLINGTON, MA 01803


        State the term remaining      33 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1800 FORT HARRISON   PLAZA NORTH INVESTORS, LLC
        lease is for and the nature   ROAD, TERRE HAUTE IN                        1825 MAIN ST
2.373                                                                             WESTON, FL 33326
        of the debtor's interest


        State the term remaining      52 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2025 S PLEASANT      PLEASANT VALLEY MARKET PLACE, LLC
        lease is for and the nature   VALLEY, WINCHESTER VA                       1777 REISTERSTOWN RD, STE 245
2.374                                                                             BALTIMORE, MD 21208
        of the debtor's interest


        State the term remaining      63 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 6065 MONTANA         POE INVESTMENTS, LTD
        lease is for and the nature   AVENUE, SUITES B-5, EL PASO TX              6501 MONTANA
2.375                                                                             EL PASO, TX 79925
        of the debtor's interest


        State the term remaining      12 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1756 CANDLER ROAD,   POINT CENTER CORPORATION
        lease is for and the nature   DECATUR GA                                  420 OAKDALE RD
2.376                                                                             ATLANTA, GA 30307
        of the debtor's interest


        State the term remaining      48 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES - LAW 360 SUBSCRIPTION       PORTFOLIO MEDIA
        lease is for and the nature                                               111 W 19TH ST, 5TH FL
2.377                                                                             NEW YORK, NY 10011
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 63 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 138 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    SCHEDULING SERVICE                             PRESIDIO
        lease is for and the nature                                                  ONE PENN PLAZA, STE 2832
2.378                                                                                NEW YORK, NY 10119
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STAFFING SERVICES AGREEMENT                    PRESTIGE STAFFING, LLC
        lease is for and the nature                                                  8010 ROSWELL RD, STE 330
2.379                                                                                ATLANTA, GA 30350
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                              QWEST COMMUNICATIONS CORP
        lease is for and the nature                                                  1801 CALIFORNIA ST, STE 900
2.380                                                                                DENVER, CO 80202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3840 ALDINE MAIL RT.,   RACE VENTURE, LTD
        lease is for and the nature   HOUSTON TX                                     3131 TURTLE CREEK BLVD, STE 900
2.381                                                                                DALLAS, TX 75219
        of the debtor's interest


        State the term remaining      37 months
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT                              RAPIDSCALE, INC
        lease is for and the nature                                                  17872 GILLETTE AVE, STE 450
2.382                                                                                IRVINE, CA 92614
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1194 BIG BETHEL ROAD, REALTY INCOME CORPORATION
        lease is for and the nature   HAMPTON VA                                   11995 EL CAMINO REAL
2.383                                                                              SAN DIEGO, CA 92130
        of the debtor's interest


        State the term remaining      22 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 64 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 139 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 101 AUSTIN BLVD, SUITE RED OAK OFFICE SPACE, LLC
        lease is for and the nature   100, RED OAK TX                               133 ROYAL CT
2.384                                                                               WOODWAY, TX 76712
        of the debtor's interest


        State the term remaining      20 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                REES BROOME, PC
        lease is for and the nature                                                 1900 GALLOWS RD, STE 700
2.385                                                                               TYSONS CORNER, VA 22182
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 400 DIAMOND AVENUE     REGENCY COMMERCIAL ASSOCIATES LLC
        lease is for and the nature   EAST, EVANSVILLE IN                           1975 HEMPSTEAD TURNPIKE, STE 309
2.386                                                                               EAST MEADOW, NY 11554
        of the debtor's interest


        State the term remaining      16 months
        List the contract number of
        any government contract


        State what the contract or    OFFICE SUPPLIES                               REGENCY OFFICE PRODUCTS, LLC
        lease is for and the nature                                                 8024 GLENWOOD AVE, STE 200
2.387                                                                               RALEIGH, NC 27612
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 144 BOSTON AVE,        REMO TARTAGLIA ASSOCIATES LLC
        lease is for and the nature   BRIDGEPORT CT                                 477 MAIN ST, STE 212
2.388                                                                               MONROE, CT 06468
        of the debtor's interest


        State the term remaining      20 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1000 E. CAMPBELL RD.   RICHARDSON TECH VILLAGE, LLC
        lease is for and the nature   SUITE 116, RICHARDSON TX                      411 E CLINTON AVE
2.389                                                                               ATHENS, TX 75751
        of the debtor's interest


        State the term remaining      57 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 65 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 140 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    LEGAL SERVICES                                RIGGS & RAY
        lease is for and the nature                                                 506 W 14TH ST, STE A
2.390                                                                               AUSTIN, TX 78701
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2429 FREDERICK         RIVERSIDE REALTY COMPANY
        lease is for and the nature   AVENUE, BALTIMORE MD                          2545 WILKINS AVE
2.391                                                                               BALTIMORE, MD 21223
        of the debtor's interest


        State the term remaining      13 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                ROBBINS, ROSS ET AL
        lease is for and the nature                                                 500 14TH ST NW
2.392                                                                               ATLANTA, GA 30318
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 400 S. THORNTON AVE,   ROBERT A PURDEY
        lease is for and the nature   DALTON GA                                     7260 W AZURE DR, STE 140-906
2.393                                                                               LAS VEGAS, NV 89130
        of the debtor's interest


        State the term remaining      41 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2338 EAST LITTLE       ROOSEVELT GARDENS SHOPPING CENTER LP
        lease is for and the nature   CREEK ROAD, NORFOLK VA                        3265 MERIDIAN PARKWAY, STE 130
2.394                                                                               WESTON, FL 33331
        of the debtor's interest


        State the term remaining      15 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 400 SOUTHPARK          ROSLYN FARM CORPORATION
        lease is for and the nature   BOULEVARD, SUITE C, COLONIAL HEIGHTS VA       P.O. BOX 727
2.395                                                                               320C CHARLES H DIMMOCK PKWY
        of the debtor's interest
                                                                                    COLONIAL HEIGHTS, VA 23834


        State the term remaining      20 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 66 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 141 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 3510 BARDSTOWN         RUBLOFF BASHFORD, LLC
        lease is for and the nature   ROAD, LOUISVILLE KY                           P.O. BOX 390604
2.396                                                                               MOUNTAIN VIEW, CA 94039
        of the debtor's interest


        State the term remaining      20 months
        List the contract number of
        any government contract


        State what the contract or    ORDER FOR PPE                                 SAFEDIVIDERS.COM
        lease is for and the nature                                                 3645 CLEARVIEW PKWY
2.397                                                                               DORAVILLE, GA 30340
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4722 N SOUTHSIDE       SAUL SUBSIDIARY I LIMITED PARTNERSHIP
        lease is for and the nature   PLAZA, SUITE 24, RICHMOND VA                  C/O WINDHAM MANAGEMENT COMPANY
2.398                                                                               7501 WISCONSIN AVE, STE 1500E
        of the debtor's interest
                                                                                    BETHESDA, MD 20814-6522


        State the term remaining      31 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 6471 MARLBORO PIKE,    SAUL SUBSIDIARY I LIMITED PARTNERSHIP
        lease is for and the nature   DISTRICT HEIGHTS MD                           8700 JERICHO CITY DR
2.399                                                                               LANDOVER, MD 20785
        of the debtor's interest


        State the term remaining      59 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1147 UNIVERSITY BLVD   SAUL SUBSIDIARY I LIMITED PARTNERSHIP
        lease is for and the nature   E, TAKOMA PARK MD                             7501 WISCONSIN AVE, STE 1500E
2.400                                                                               BETHESDA, MD 20814
        of the debtor's interest


        State the term remaining      60 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 137 HATHAWAY ROAD,     SB REALTY LIMITED PARTNERSHIP
        lease is for and the nature   NEW BEDFORD MA                                100 NORTH FRONT ST
2.401                                                                               NEW BEDFORD, MA 02740
        of the debtor's interest


        State the term remaining      13 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 67 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 142 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PUBLIC AFFAIRS COUNSEL. SPECIFIC FOCUS       SCHMIDT PUBLIC AFFAIRS, LLC
        lease is for and the nature   INCLUDES: PUBLIC AFFAIRS STRATEGY AND        917 PRINCE ST
2.402                                 SUPPORT, STATE MEDIA SUPPORT AND             ALEXANDRIA, VA 22314
        of the debtor's interest
                                      POSITIONING, BRAND MANAGEMENT AND
                                      MESSAGE CONSISTENCY

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICES AGREEMENT                           SEDADENT ANESTHESIA SERVICES
        lease is for and the nature                                                1608 OAK FOREST DR
2.403                                                                              ROUND ROCK, TX 78681
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                               SEDGWICK CLAIMS MANAGEMENT
        lease is for and the nature                                                271 W 3RD ST N, STE 600
2.404                                                                              WICHITA, KS 67202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4403 SHERWOOD WAY,    SEEHAR AND HUSSAIN REAL ESTATE PARTNERSHIP
        lease is for and the nature   SAN ANGELO TX                                P.O. BOX 6182
2.405                                                                              HERMITAGE, PA 16148-0922
        of the debtor's interest


        State the term remaining      39 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2542 PRINCE WILLIAM   SEOK & SONS, LLC
        lease is for and the nature   PARKWAY , SUITE 120, WOODBRIDGE VA           3551 32ND AVE
2.406                                                                              TEMPLE HILLS, MD 20748
        of the debtor's interest


        State the term remaining      43 months
        List the contract number of
        any government contract


        State what the contract or    FACILITY SERVICES                            SERVICE CHANNEL
        lease is for and the nature                                                18 E 16TH ST
2.407                                                                              NEW YORK, NY 10003
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 68 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 143 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    IT                                          SERVICE EXPRESS
        lease is for and the nature                                               3854 BROADMOOR AVE SE
2.408                                                                             GRAND RAPID, MI 49512
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2916 NORTH US        SHAFER PLAZA XIV, LTD
        lease is for and the nature   HIGHWAY 75, SUITE 900-A, SHERMAN TX         C/O LIBERTY BANKERS LIFE
2.409                                                                             1606 LBJ FREEWAY, STE 710
        of the debtor's interest
                                                                                  DALLAS, TX 75234


        State the term remaining      48 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              SHIPMAN & GOODWIN
        lease is for and the nature                                               ONE CONSTITUTION PLAZA
2.410                                                                             HARTFORD, CT 06103-1919
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3719 JEWELLA AVENUE, SHREVEPORT WESTWOOD INVESTORS, LLC
        lease is for and the nature   SHREVEPORT LA                               C/O LIGHT DEVELOPMENT LLC
2.411                                                                             9907 E BELL RD, STE 110
        of the debtor's interest
                                                                                  SCOTTSDALE, AZ 85260


        State the term remaining      32 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              SMYTH WHITLEY , LLC
        lease is for and the nature                                               126 SEVEN FARMS DR, STE 150
2.412                                                                             CHARLESTON, SC 29492
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              SNELL & WILMER
        lease is for and the nature                                               ONE ARIZONA CENTER
2.413                                                                             PHOENIX, AZ 85004-2202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 69 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 144 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    03.05.2018 - AMENDED AND RESTATED PRACTICE     SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   BUSINESS SERVICES AGREEMENT                    5217 COMMERCE CIR
2.414                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - ASSIGNMENT AND EXERCISE OF BUY-   SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   SELL OPTION AGREEMENT - DAVID M. VIETH, DDS    5217 COMMERCE CIR
2.415                                 (ASSIGNOR), WILLIAM JOHNSON, DDS (ASSIGNEE)    INDIANAPOLIS, IN 46237-9747
        of the debtor's interest
                                      AND THOMAS E. QUILL II, DDS (SHAREHOLDER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - BUY SELL OPTION AGREEMENT -       SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   WILLIAM JOHNSON, DDS (SHAREHOLDER) AND DR.     5217 COMMERCE CIR
2.416                                 VIETH (POTENTIAL PURCHASER)                    INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - CONTRIBUTION AGREEMENT            SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.417                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - EMPLOYMENT AGREEMENT - WILLIAM    SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   JOHNSON, DDS                                   5217 COMMERCE CIR
2.418                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - PROMISSORY NOTE                   SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.419                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 70 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 145 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    03.05.2018 - PROMISSORY NOTE PAYMENT           SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   DIRECTION AND AUTHORIZATION                    5217 COMMERCE CIR
2.420                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.05.2018 - STOCK OPTION EXERCISE AND         SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   DEFERRED PAYMENT AGREEMENT                     5217 COMMERCE CIR
2.421                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - ASSET PURCHASE AGREEMENT          SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.422                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - BUY-SELL OPTION AGREEMENT - DR.   SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   QUILL (SHAREHOLDER) AND DR. VIETH (POTENTIAL   5217 COMMERCE CIR
2.423                                 PURCHASER)                                     INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - EMPLOYEE SERVICES AGREEMENT       SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.424                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - EMPLOYMNENT AGREEMENT - THOMAS    SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   E. QUILL II, DDS                               5217 COMMERCE CIR
2.425                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 71 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 146 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    05.27.2016 - PBSA                              SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.426                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - PROFESSIONAL ASSETS TRANSFER AND SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           5217 COMMERCE CIR
2.427                                                                               INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    05.27.2016 - TRANSITION SERVICES AGREEMENT     SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.428                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      SOUTH INDY DENTAL, P.C. - DAVID M. VIETH, DDS, OWNER
        lease is for and the nature                                                  5217 COMMERCE CIR
2.429                                                                                INDIANAPOLIS, IN 46237-9747
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - ASSET PURCHASE AGREEMENT          SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature                                                  3264 SOUTH LOOP W
2.430                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - ASSIGNMENT AND ASSUMPTION       SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature   AGREEMENT - DR. SMITH (ASSIGNOR) AND BENEVIS 3264 SOUTH LOOP W
2.431                                 AFFILIATES, LLC (ASSIGNEE)                   HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 72 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 147 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    03.24.2017 - BUY-SELL OPTION AGREEMENT -       SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature   UMEKEI W. SMITH, DDS (SHAREHOLDER) AND TU M.   3264 SOUTH LOOP W
2.432                                 TRAN, DDS (POTENTIAL PURCHASER)                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - CONSENT TO ASSIGNMENT AND         SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature   ASSUMPTION OF LEASE                            3264 SOUTH LOOP W
2.433                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - EMPLOYMENT AGREEMENT - UMEKEI W. SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature   SMITH, DDS                                    3264 SOUTH LOOP W
2.434                                                                               HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - EMPLOYMENT SERVICES AGREEMENT     SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature                                                  3264 SOUTH LOOP W
2.435                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - PBSA                              SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature                                                  3264 SOUTH LOOP W
2.436                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.24.2017 - PROFESSIONAL ASSETS TRANSFER AND SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           3264 SOUTH LOOP W
2.437                                                                               HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 73 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 148 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    03.24.2017 - TRANSITION SERVICES AGREEMENT     SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature                                                  3264 SOUTH LOOP W
2.438                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      SOUTH LOOP DENTISTRY, P.C. - UMEKEI W. SMITH, DDS, OWNER
        lease is for and the nature                                                  3264 SOUTH LOOP W
2.439                                                                                HOUSTON, TX 77025-5201
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 217 SOUTH STREET,       SOUTH STREET PLAZA ASSOCIATES, LLC
        lease is for and the nature   HOLYOKE MA                                     619 PALISADE AVE
2.440                                                                                ENGLEWOOD CLIFFS, NJ 07632
        of the debtor's interest


        State the term remaining      30 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 544 SOUTHBRIDGE ST.     SOUTHBRIDGE STREET, LLC
        lease is for and the nature   STE #1, WORCESTER, MA                          450 B PARADISE RD, STE 162
2.441                                                                                SWAMPSCOTT, MA 01907
        of the debtor's interest


        State the term remaining      63 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1631 GORDON HIGHWAY SOUTHGATE AUGUSTA SHOPPING CENTER GROUP, LLC
        lease is for and the nature   #22, AUGUSTA GA                            C/O WILMINGTON TRUST
2.442                                                                            ATTN: PINA ITUZE
        of the debtor's interest
                                                                                 285 DELAWARE AVE, 3RD FL
                                                                                 BUFFALO, NY 14202-1885

        State the term remaining      54 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 15401 DIX TOLEDO RD.,   SOUTHGATE GALLERIA LIMITED PARTNERSHIP
        lease is for and the nature   SOUTHGATE, MI                                  31000 NORTHWESTERN HWY, STE 200
2.443                                                                                FARMINGTON HILLS, MI 48334
        of the debtor's interest


        State the term remaining      47 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 74 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 149 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    REAL PROPERTY LEASE AT 1301 EAST HIGHWAY 83, SOUTHWEST PINNACLE PROPERTIES, INC
        lease is for and the nature   MCALLEN TX                                   7700 W HWY 71, STE 300
2.444                                                                              AUSTIN, TX 78735
        of the debtor's interest


        State the term remaining      11 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4519 WOODDRUFF       ST FRANCIS ASSOCIATES LTD
        lease is for and the nature   ROAD, SUITE 10, COLUMBUS GA                 C/O ZIFF PROPERTIES, INC
2.445                                                                             200 WINGO WAY, STE 100
        of the debtor's interest
                                                                                  MT PLEASANT, SC 29464


        State the term remaining      56 months
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR LOCUM TENENS COVERAGE BY      STAFF CARE, INC, AN AMN HEALTHCARE CO
        lease is for and the nature   STAFF CARE, INC.                            8840 CYPRESS WATERS BLVD, STE 300
2.446                                                                             DALLAS, TX 75019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              STEEG LAW FIRM
        lease is for and the nature                                               201 ST CHARLES AVE, STE 3201
2.447                                                                             NEW ORLEANS, LA 70170
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AMENDMENT TO MASTER SERVICES AGREEMENT      STERICYCLE, INC
        lease is for and the nature                                               4010 COMMERCIAL AVE
2.448                                                                             NORTHBROOK, IL 60605
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SERVICES AGREEMENT                   STERICYCLE, INC
        lease is for and the nature                                               4010 COMMERCIAL AVE
2.449                                                                             NORTHBROOK, IL 60605
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 75 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 150 of 159
Debtor Name          Benevis, LLC                                                                Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    REAL PROPERTY LEASE AT 2349 CHERRY ROAD,      STURGEON LANDING, LLC
        lease is for and the nature   ROCK HILL SC                                  C/O PROVIDENCE GROUP MANAGEMENT
2.450                                                                               300 WEST SUMMIT AVE, STE 250
        of the debtor's interest
                                                                                    CHARLOTTE, NC 28203


        State the term remaining      45 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4072 VICTORY           SURYA GROUP, LLC
        lease is for and the nature   BOULEVARD, PORTSMOUTH VA                      1660 SPRING HOUSE TRAIL
2.451                                                                               VIRGINIA BEACH, VA 23445
        of the debtor's interest


        State the term remaining      37 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3111 SOUTH TEXAS       TEJAS CENTER, LTD
        lease is for and the nature   AVENUE, BRYAN TX                              1700 GEORGE BUSH DR E, STE 240
2.452                                                                               COLLEGE STATION, TX 77840
        of the debtor's interest


        State the term remaining      38 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3063 S. JOHN REDDITT   TFG LUFKIN, LP
        lease is for and the nature   DR., LUFKIN TX                                P.O. BOX 224827
2.453                                                                               DALLAS, TX 75222-4847
        of the debtor's interest


        State the term remaining      34 months
        List the contract number of
        any government contract


        State what the contract or    SERVICES AGREEMENT - DENTAL DISCOUNT PLAN     THE CDI GROUP, INC
        lease is for and the nature                                                 602 E DAILY DR, STE 215
2.454                                                                               CAMARILLO, CA 93010
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 201 TOWNE DR,          THE ROUSE COMPANIES, LLC
        lease is for and the nature   ELIZABETHTOWN KY                              2201 REGENCY RD, STE 602
2.455                                                                               LEXINGTON, KY 40503
        of the debtor's interest


        State the term remaining      56 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 76 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 151 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    ORDER FORM FOR LEGAL TRACKER MONTLY          THOMPSON REUTERS
        lease is for and the nature   SUBSCRIPTION                                 610 OPPERMAN DR
2.456                                                                              P.O. BOX 64833
        of the debtor's interest
                                                                                   EAGAN, MN 55123-1803


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORDER FORM FOR WESTLAW ACCESS (WEST          THOMPSON REUTERS
        lease is for and the nature   PROFLEX)                                     610 OPPERMAN DR
2.457                                                                              P.O. BOX 64833
        of the debtor's interest
                                                                                   EAGAN, MN 55123-1803


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 7839 EASTERN AVENUE, THOR EASTPOINT MALL LLC
        lease is for and the nature   SUITE 7842, BALTIMORE MD                    2701 N CHARLES ST, STE 404
2.458                                                                             BALTIMORE, MD 21218
        of the debtor's interest


        State the term remaining      70 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4239 HOLLAND ROAD,    TIMBERLAKE SHOPPING CENTER ASSOCIATES, LLC
        lease is for and the nature   SUITE 762-A, VIRGINIA BEACH VA               C/O PEMBROKE COMMERCIAL REALTY
2.459                                                                              4460 CORPORATION LN, STE 300
        of the debtor's interest
                                                                                   VIRGINIA, VA 23462


        State the term remaining      15 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1100 LOWES            TMW-ETD DEVELOPMENT LLC
        lease is for and the nature   BOULEVARD, SUITE 100, KILLEEN TX             COMMERICIAL PROPERTY RESOURCES
2.460                                                                              13091 POND SPRINGS RD, STE 350B
        of the debtor's interest
                                                                                   AUSTIN, TX 78729


        State the term remaining      48 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5217 COMMERCE         TNQ, LLC
        lease is for and the nature   CIRCLE, INDIANAPOLIS IN                      4751 MOSS LN
2.461                                                                              INDIANAPOLIS, IN 46237
        of the debtor's interest


        State the term remaining      10 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 77 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 152 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    TSS SOW WORK ORDER AI ARTIFICIAL             TRANSLATION SCIENCE SOLUTIONS
        lease is for and the nature   INTELLEGENCE - CARIES DETECTION QMS          1902 E COMMON ST, STE 300
2.462                                                                              NEW BRAUNFELS, TX 78130
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 365 LOWES DRIVE,      TRIANGLE IV, LLP
        lease is for and the nature   DANVILLE VA                                  36 MIDVALE RD
2.463                                                                              MOUNTAIN LAKES, NJ 07046
        of the debtor's interest


        State the term remaining      50 months
        List the contract number of
        any government contract


        State what the contract or    SERVICE AGREEMENT - TRIBRIDGE WILL PROVIDE   TRIBRIDGE
        lease is for and the nature   ON-GOING SUPPORT NEEDS FOR MICROSOFT         4830 W KENNEDY BLVD, STE 890
2.464                                 DYNAMICS                                     TAMPA, FL 33609
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 6910 MESA STREET,     TRIFUR PARTNERS, LP
        lease is for and the nature   SUITE C, EL PASO TX                          C/O MIMCO
2.465                                                                              6500 MONTANA
        of the debtor's interest
                                                                                   EL PASO, TX 79925


        State the term remaining      32 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5601 BANDERA ROAD,    TRT HEB MARKETPLACE, LP
        lease is for and the nature   LEON VALLEY TX                               C/O KEYPOINT PARTNERS, LLC
2.466                                                                              1 BURLINGTON WOODS DR
        of the debtor's interest
                                                                                   BURLINGTON, MA 01803


        State the term remaining      30 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1932 E SOUTHEAST      TYLER SOUTHPARK CENTER, LP
        lease is for and the nature   LOOP 323, TYLER TX                           P.O. BOX 3449
2.467                                                                              LONGVIEW, TX 75606
        of the debtor's interest


        State the term remaining      17 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 78 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 153 of 159
Debtor Name          Benevis, LLC                                                              Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    STAFFING COMPANY FOR MD AND CT MARKETS.      UNITED DENTAL STAFFING, LLC,
        lease is for and the nature                                                1699 WALL ST, STE 506
2.468                                                                              MOUNT PROSPECT, IL
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3720 HARDY STREET,    UNIVERSITY MALL LLC
        lease is for and the nature   SUITE #23, HATTIESBURG MS                    P.O. BOX 17318
2.469                                                                              3904 HARDY ST
        of the debtor's interest
                                                                                   HATTIESBURG, MS 39404


        State the term remaining      15 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 8000 RESEARCH         US REGENCY RETAIL L
        lease is for and the nature   FOREST DR. , SUITE 350, THE WOODLANDS TX     P.O. BOX 677375
2.470                                                                              DALLAS, TX 75267-7375
        of the debtor's interest


        State the term remaining      34 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 3824 MECHANICSVILLE   USRP I, LLC
        lease is for and the nature   PIKE, UNIT 12, RICHMOND VA                   C/O KALIKOW BROS INC
2.471                                                                              111 BROOK ST
        of the debtor's interest
                                                                                   SCARSDALE, NY 10583


        State the term remaining      66 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1108 HALLE PARK       VAN ZYL ETTIENNE R & SHELLY D
        lease is for and the nature   CIRCLE, COLLIERVILLE TN                      1108 HALLE PARK CIRCLE
2.472                                                                              COLLIERVILLE, TN 38017
        of the debtor's interest


        State the term remaining      25 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 615 ZARAGOSA ROAD,    VERDE PASO PARTNERS, LP
        lease is for and the nature   SUITE 88, EL PASO TX                         C/O MIMCO, INC
2.473                                                                              6500 MONTANA
        of the debtor's interest
                                                                                   EL PASO, TX 79925


        State the term remaining      22 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 79 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 154 of 159
Debtor Name          Benevis, LLC                                                               Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    MASTER SUBSCRIPTION AGREEMENT FOR VERIAN      VERIAN TECHNOLOGIES, LLC
        lease is for and the nature   SOFTWARE SERVICES                             ATTN: LEGAL DEPT
2.474                                                                               1245 ROSEMONT DR
        of the debtor's interest
                                                                                    FORT MILL, SC 29707


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                VON DIEZELSKI & TURGEON, LLC
        lease is for and the nature                                                 1410 FOREST DR, STE 26
2.475                                                                               ANNAPOLIS, MD 21403
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 9972 EAST              WASHINGTON CORNER, LP
        lease is for and the nature   WASHINGTON ST., INDIANAPOLIS, IN              C/O THE BROADBENT CO
2.476                                                                               117 EAST WASHINGTON ST, STE 300
        of the debtor's interest
                                                                                    INDIANAPOLIS, IN 46204


        State the term remaining      41 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 8252 ROCKVILLE RD.,    WC3 BP ASSOCIATES, LLC
        lease is for and the nature   INDIANAPOLIS, IN                              C/O BIANCO PROPERTIES
2.477                                                                               680 CRAIG RD, STE 240
        of the debtor's interest
                                                                                    ST LOUIS, MO 63141


        State the term remaining      39 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                                WEATHINGTON MCGREW,
        lease is for and the nature                                                 191 PEACHTREE ST NE, STE 3900
2.478                                                                               ATLANTA, GA 30303
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 1613 W. COUNTY ROAD,   WEST COUNTY REALTY, LTD
        lease is for and the nature   SUITE C, ODESSA TX                            22837 VENTURA BLVD, STE 201
2.479                                                                               WOODLAND HILLS, CA 91364
        of the debtor's interest


        State the term remaining      36 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 80 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 155 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    REAL PROPERTY LEASE AT 989 ELLIS AVENUE,    WESTLAND SHOPPING CENTER, LP
        lease is for and the nature   JACKSON MS                                  109 NORTHPARK BLVD, STE 300
2.480                                                                             COVINGTON, LA 70433
        of the debtor's interest


        State the term remaining      100 months
        List the contract number of
        any government contract


        State what the contract or    LOBBYIST                                    WILLIAM & JENSEN
        lease is for and the nature                                               701 8TH ST NW, 5TH FL
2.481                                                                             WASHINGTON, DC 20001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 5002 AIRPORT RD. , UNIT WINBROOK MANAGEMENT LLC
        lease is for and the nature   130, ROANOKE VA                                370 7TH AVE, STE 1600
2.482                                                                                NEW YORK, NY 10001
        of the debtor's interest


        State the term remaining      71 months
        List the contract number of
        any government contract


        State what the contract or    LEGAL SERVICES                              WISE CARTER
        lease is for and the nature                                               P.O. BOX 651
2.483                                                                             JACKSON, MS 39205
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2383 WEST 24TH       WMG-CCI NORWALK, LLC
        lease is for and the nature   STREET, SUITE 120, YUMA, AZ                 C/O WM GRACE DEVELOPMENT CO
2.484                                                                             6925 E INDIAN SCHOOL RD
        of the debtor's interest
                                                                                  SCOTTSDALE, AZ 85251


        State the term remaining      5 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4754 SOUTH 14TH      WOODHAVEN ABILENE, LP
        lease is for and the nature   STREET, ABILENE TX                          3801 OLDHAM LN
2.485                                                                             ABILENE, TX 79604
        of the debtor's interest


        State the term remaining      9 months
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 81 of 82
                       Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 156 of 159
Debtor Name          Benevis, LLC                                                             Case number (if known): 20-33922


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    LEGAL SERVICES                              WOODS, ROGERS
        lease is for and the nature                                               P.O. BOX 14125
2.486                                                                             ROANOKE, VA 24038-4125
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SUPPLY AND SERVICE AGREEMENT (TAYLOR        WORKFLOW SOLUTIONS , LLC, A WORKFLOWONE CO
        lease is for and the nature   COMMUNICATION)                              1000 N W ST, STE 1200
2.487                                                                             WILMINGTON, DE 19801
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 2706 RYAN STREET,    WRI/TEXLA, LLC
        lease is for and the nature   LAKE CHARLES LA                             500 N AKARD ST, STE 3240
2.488                                                                             DALLAS, TX 75201
        of the debtor's interest


        State the term remaining      70 months
        List the contract number of
        any government contract


        State what the contract or    REAL PROPERTY LEASE AT 4030 LAWRENCEVILLE   WRSSD LILBURN, LLC
        lease is for and the nature   HIGHWAY, UNIT 13, LILBURN GA                C/O NEWLINK MANAGEMENT GROUP
2.489                                                                             P.O. BOX 17710
        of the debtor's interest
                                                                                  RICHMOND, VA 23226


        State the term remaining      22 months
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT FOR NATIONAL YELLOW PAGES         YPM, INCORPORATED
        lease is for and the nature   SERVICE                                     18400 VON KARMAN AVE, STE 200
2.490                                                                             IRVINE, CA 92612
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 82 of 82
                  Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 157 of 159
Debtor Name           Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):             20-33922


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     BENEVIS AFFILIATES, LLC       1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     BENEVIS AFFILIATES, LLC       1090 NORTHCASE PKWY SE, STE 150                          New Mountain Capital Group, LLC                    D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BENEVIS CORP.                 1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     BENEVIS HOLDING CORP.         1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     BENEVIS HOLDING CORP.         1090 NORTHCASE PKWY SE, STE 150                          New Mountain Capital Group, LLC                    D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
                    Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 158 of 159

Debtor Name           Benevis, LLC                                                               Case number (if known): 20-33922


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                     BMO Harris Bank, NA                           D
                                   MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.7       BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                     New Mountain Capital Group, LLC               D
                                   MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.8       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   BMO Harris Bank, NA                           D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.9       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   New Mountain Capital Group, LLC               D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
      Case 20-33918 Document 236 Filed in TXSB on 09/15/20 Page 159 of 159


Debtor Name        Benevis, LLC
United States Bankruptcy Court for the Southern District of Texas
Case Number: 20-33922



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the Chief Restructuring Officer of the Benevis, LLC, declare under penalty of perjury that I have read the foregoing
        summary and schedules, consisting of 159 sheets, and that they are true and correct to the best of my knowledge,
        information, and belief.



 Executed on: 9/15/2020                                             /s/ Scott Mell
                                                       Signature ___________________________________________
              MM / DD / YYYY
                                                                                        Scott Mell
                                                       Printed Name
                                                                               Chief Restructuring Officer
                                                       Title
